Exhibit 10.1
EXECUTION COPY
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
SPONSORED RESEARCH AGREEMENT
     THIS SPONSORED RESEARCH AGREEMENT (together with the attached Exhibits, the
“Agreement”), dated as of July 27, 2009 (the “Effective Date”), is by and among
Alnylam Pharmaceuticals, Inc., a Delaware corporation with a principal office at
300 Third Street, Cambridge, MA 02142, USA (“Alnylam”), The University of
British Columbia, a corporation continued under the University Act of British
Columbia, Canada, with offices at 103-6190 Agronomy Road, Vancouver, British
Columbia, Canada (“UBC”) and AlCana Technologies, Inc., a British Columbia
corporation with a principal business address at 2714 West 31st Avenue,
Vancouver, British Columbia, Canada V6L 2A1 (“AlCana”). Each of Alnylam, UBC and
AlCana may be referred to herein individually as a “Party” and collectively as
the “Parties.”

1.   Background. Alnylam, AlCana, UBC, and Principal Investigator each have
expertise in liposomal formulations for the delivery of oligonucleotides, and
wish to conduct the research program for novel liposomal formulations (the
“Research Program”) described in the Workplan attached as Exhibit A hereto, as
may be amended from time to time pursuant to Section 3.1(a) (the “Workplan”).
UBC and Principal Investigator believe such research will benefit the research,
teaching, education and public service goals of UBC. The Parties agree that the
Research Program will be subject to the terms and conditions set forth in this
Agreement. Alnylam desires to obtain certain rights and licenses to certain
technologies arising out of or in connection with such Research Program. UBC and
AlCana are willing to grant to Alnylam such rights and licenses (directly and
indirectly) under the terms and conditions set forth in this Agreement and the
Supplemental Agreement (defined below).   2.   Definitions.

  2.1   “Affiliate” means, with respect to an entity, any corporation, company,
partnership, joint venture and/or other entity that controls, is controlled by
or is under common control with such entity. As used in this Section, “control”
means (a) in the case of corporate entities, direct or indirect ownership of at
least fifty percent (50%) of the stock or shares having the right to vote for
the election of directors, and (b) in the case of non-corporate entities, the
direct or indirect power to manage, direct or cause the direction of the
management and policies of the non-corporate entity or the power to elect at
least fifty percent (50%) of the members of the governing body of such
non-corporate entity.     2.2   “Agreement” has the meaning ascribed to such
term in the Preamble.     2.3   “Agreement Term” has the meaning ascribed to
such term in Section 10.1.     2.4   “AlCana” has the meaning ascribed to such
term in the Preamble.     2.5   “AlCana Collaboration IP” means the collective
reference to AlCana Program Developments and AlCana’s interest in Joint Program
Developments.     2.6   “AlCana Indemnitees” has the meaning ascribed to such
term in Section 12.1(b).     2.7   “AlCana Key Scientists” has the meaning
ascribed to such term in the Section 10.4.2.

Confidential

 



--------------------------------------------------------------------------------



 



  2.8   “AlCana Materials” means the Materials Controlled by AlCana and
developed or obtained by AlCana prior to the Effective Date or independent of
this Agreement. AlCana Materials includes the Materials identified as AlCana
Materials on Exhibit C hereto. Program Materials or Program Developments do not
include AlCana Materials.     2.9   “AlCana Principal Scientist” has the meaning
ascribed to such term in Section 3.2.     2.10   “AlCana Program Developments”
means any Program Developments developed, discovered, conceived and/or reduced
to practice solely by AlCana’s Program Participants.     2.11   “AlCana
Technology” means any and all Intellectual Property and Patent Rights Controlled
by AlCana that are (a) owned, developed or obtained by AlCana prior to the
Effective Date or independent of this Agreement, and (b) necessary for the
conduct of the Research Program. Program Materials or Program Developments do
not include AlCana Technology.     2.12   “Alnylam” has the meaning ascribed to
such term in the Preamble.     2.13   “Alnylam Consulting Agreement” means each
Consulting Agreement entered into by Alnylam with a Consultant.     2.14  
“Alnylam Indemnitees” has the meaning ascribed to such term in Section 12.2(a).
    2.15   “Alnylam Materials” means the Materials Controlled by Alnylam and
developed or obtained by Alnylam prior to the Effective Date or independent of
this Agreement. Alnylam Materials includes the Materials identified as Alnylam
Materials on Exhibit C hereto. Program Materials or Program Developments do not
include Alnylam Materials.     2.16   “Alnylam Principal Scientist” has the
meaning ascribed to such term in Section 3.2.     2.17   “Alnylam Program
Developments” means any Program Developments developed, discovered, conceived
and/or reduced to practice solely by Alnylam’s Program Participants.     2.18  
“Alnylam Sublicense” has the meaning ascribed to such term in Section 8.2.1.    
2.19   “Alnylam Technology” means any and all Intellectual Property and Patent
Rights Controlled by Alnylam that are (a) owned, developed or obtained by
Alnylam prior to the Effective Date or independent of this Agreement, and
(b) necessary for the conduct of the Research Program. Program Materials or
Program Developments do not include Alnylam Technology.     2.20   “Antisense”
has the meaning ascribed to such term in Section 2.36(i).     2.21   “Background
Materials” means the collective reference to AlCana Materials, Alnylam Materials
and UBC Materials.     2.22   “Background Technology” means the collective
reference to AlCana Technology, Alnylam Technology and UBC Technology.

2



--------------------------------------------------------------------------------



 



  2.23   “Budget” has the meaning ascribed to such term in Article 4.     2.24  
“Claims” has the meaning ascribed to such term in Section 12.1(a).     2.25  
“Commercially Reasonable Efforts” means exerting such good faith and sustained
efforts, employing such resources (including sufficient financial, human and
material resources), and exercising prudent business and scientific judgment, as
would normally be exerted or employed by a similarly situated
company/biopharmaceutical entity for a product or service of similar market
potential, profit potential and strategic value at a similar stage of its
product or service life, including: (a) promptly assigning responsibility for
such matters to specific employee(s) who are held accountable for progress and
monitor such progress on an on-going basis; (b) setting and consistently seeking
to achieve specific, meaningful and measurable objectives for carrying out such
matters; and (c) making and implementing decisions and allocating resources
designed to advance progress with respect to such matters.     2.26  
“Confidential Information” means any scientific, technical, financial or
business information developed under the Research Program, or provided by a
Party to another Party under this Agreement, and which is customarily considered
confidential or proprietary in the biopharmaceutical industry, whether or not
labeled or identified as “Confidential”. Alnylam Technology and Alnylam Program
Developments are Confidential Information of Alnylam. AlCana Technology and
AlCana Program Developments are Confidential Information of AlCana. UBC
Technology and UBC Program Developments are Confidential Information of UBC.    
2.27   “Consultant” means any of the following individuals: Thomas Madden,
Michael Hope, Jay Chen, Ying Tam, Barbara Mui and Steven Ansell.     2.28  
“Consultant IP” has the meaning ascribed to such term in the Supplemental
Agreement.     2.29   “Consumer Price Index” means the Consumer Price Index —
Urban Wage Earners and Clerical Workers, U.S. City Average, All Items, 1982-84 =
100, published by the United States Department of Labor, Bureau of Labor
Statistics (or its successor equivalent index) in the United States.     2.30  
“Contract Quarter” means each three (3) month period ending on June 30,
September 30, December 31 and March 31, during the Research Term; provided, that
the first Contract Quarter will commence on the Effective Date and end on the
next September 30 thereafter, and the last Contract Quarter will end on the
expiration or termination of the Agreement Term.     2.31   “Contract Year”
means the twelve (12) month period commencing on the Effective Date, and each
separate successive twelve (12) month period thereafter during the Research
Term.     2.32   “Control” means, with respect to any intellectual property or
materials, the ownership or possession of the ability to assign, or grant access
to, a license or sublicense, in any case without violating the terms of any
agreement binding on such Party.

3



--------------------------------------------------------------------------------



 



  2.33   “Disclosure Notices” has the meaning ascribed to such term in
Section 7.1.     2.34   “Effective Date” has the meaning ascribed to such term
in the Preamble.     2.35   “FDA” means the United States Food and Drug
Administration and any successor governmental authority having substantially the
same function.     2.36   “Field of Use” means the delivery of any form of
oligonucleotides or other nucleic acid constructs for any and all purposes,
including without limitation single-stranded and double-stranded DNA and RNA
molecules with and without chemical modifications and plasmids and the delivery
of oligonucleotides that target microRNAs, but excluding (i) the delivery of
single-stranded DNA oligonucleotides acting through the RNase H mechanism
(“Antisense”) and (ii) DNA plasmids that are directly transcribed and translated
into therapeutic proteins and wherein the pharmacological activity is dependent
on expression of the plasmid-encoded protein (“Gene Therapy”). For purposes of
clarity, Gene Therapy (a) does not include plasmids that are intended to result
in the production of oligonucleotides that act through any other mechanism than
translation into protein, and (b) specifically excludes, among other things,
plasmids that are intended to result in the production of oligonucleotides that
act through any other mechanism.     2.37   “Field-Restricted Assignment” has
the meaning ascribed to such term in Section 8.1.     2.38   “First Commercial
Sale” means, with respect to a Licensed Product, the first commercial sale in a
country of such Licensed Product. First Commercial Sale will not include a sale
of a Licensed Product to a Related Party (provided that a subsequent commercial
sale by such Related Party shall be included), or sales of Licensed Products to
be used for clinical trials.     2.39   “Gene Therapy” has the meaning ascribed
to such term in Section 2.36(ii).     2.40   “Initial Research Term” has the
meaning ascribed to such term in Section 3.5.     2.41   “Intellectual Property”
means any and all discoveries, inventions, information, knowledge, know-how,
trade secrets, designs, practices, methods, uses, compositions of matter,
articles of manufacture, protocols, formulas, processes, assays, skills,
experience, techniques, data, reports, and results of experimentation and
testing and other scientific or technical information, patentable or otherwise.
    2.42   “Issued Claim” means an unexpired claim of an issued patent which has
not been found to be unpatentable, invalid or unenforceable by an unreversed and
unappealable decision of a court or other authority in the subject country.    
2.43   “Joint Program Developments” means any Program Developments conceived
and/or reduced to practice jointly by a Party’s Program Participants and another
Party’s (or Parties’) Program Participants.     2.44   “Joint Steering
Committee” or “JSC” have the meanings ascribed to such terms in Section 3.1(a).

4



--------------------------------------------------------------------------------



 



  2.45   “Licenses” means the collective reference to the Tekmira License, the
Alnylam Sublicense, the Tekmira Sublicense and the Protiva Sublicense.     2.46
  “Licensed Product” means any product, good or service covered by an
Outstanding Claim of the UBC Controlled IP.     2.47   “Materials” means
(a) reagents and chemical compounds together with all analogs, formulations,
mixtures or compositions thereof, (b) genes, gene fragments, gene sequences,
primers, probes, nucleic acids including oligonucleotides of DNA or RNA or
combinations thereof, siRNAs, cDNA libraries, plasmids, vectors, expression
systems, cells, cell lines, organisms, antibodies, biological substances,
fluids, extracts or samples, together with any progeny, variants, fragments and
unmodified derivatives or combinations thereof, or (c) other tangible materials
or compositions of matter.     2.48   “NDA” means a New Drug Application,
Biologics License Application or similar application or submission filed with
FDA to obtain marketing approval for a biological, pharmaceutical or other
therapeutic or prophylactic product.     2.49   “Net Sales” means the aggregate
gross invoice prices of all units of the Licensed Product sold by a Payor and
its Related Parties to Payor Third Parties (other than to a Sublicensee) after
deducting, if not previously deducted, from the amount invoiced or received:
(a) trade and quantity discounts actually given other than early pay cash
discounts; (b) returns, rebates, chargebacks and other allowances actually
given; (c) retroactive price reductions that are actually granted; (d) sales or
excise taxes, customary transportation and insurance, custom duties, and other
governmental charges if separately set forth in the invoiced amount; and (e) a
fixed amount equal to [**] percent ([**]%) of the invoiced amount to cover bad
debt and early payment cash discounts. In the event that a Payor or its Related
Parties receives non-cash consideration for the sale of Licensed Products, such
Payor or its Related Parties, as the case may be, shall include the fair market
value of such non-cash consideration in its determination of the gross invoice
price.         With respect to sales of the Licensed Product combined with any
other clinically active therapeutic, prophylactic or diagnostic ingredient,
mechanism or device (a “Companion Product”) where either or both of the Licensed
Product or the Companion Product is available for sale independently of the
other (“Combination Products”), Net Sales shall be calculated on the basis of
the gross invoice price of the Licensed Product(s) containing the same
composition and concentration of active ingredient sold without the Companion
Product. In the event that the Licensed Product is sold only as a Combination
Product, the Net Sales shall be calculated on the basis of the gross invoice
price of the Combination Product less the gross invoiced price of the Companion
Product sold without the Licensed Product. In the event that the Licensed
Product and the Companion Product are each sold independently, the Net Sales
shall be calculated by multiplying (i) the gross invoiced price of the
Combination Product by (ii) the quotient achieved by dividing (A) the gross
invoiced price of the Licensed Product by (B) the sum of the gross invoiced
price of the Licensed Product plus the gross invoiced price of the Companion
Product. The deductions set forth in clauses (a) through (e) above will be
applied in calculating Net Sales for a Combination Product in proportion to the
ratio of the Net Sales for the Licensed Product to the Net Sales of the entire
Combination Product, each as calculated in accordance with this paragraph. If
neither the Licensed Product or the Companion

5



--------------------------------------------------------------------------------



 



      Product are sold independently, then Net Sales shall be calculated on the
basis of the gross invoice price of the Combination Product without any
reduction or deduction for the value of the Companion Product. For greater
clarity it is confirmed that no such reduction or deduction from Net Sales shall
be made for: (i) any Licensed Product which consists of a combination of a
liposomal delivery technology and any clinically active therapeutic,
prophylactic or diagnostic ingredient or Material; or (ii) any Licensed Product
with respect to which any adjustment for Third Party royalties is allowed under
Section 8.4.2(a).     2.50   “Original Transaction Documents” has the meaning
ascribed to such term in the Supplemental Agreement.     2.51   “Outstanding
Claim” means either a Valid Claim or a Pending Claim.     2.52   “Party” and
“Parties” have the meanings ascribed to such terms in the Preamble.     2.53  
“Patent Rights” means all patent applications and patents that issue or have
issued from any such applications which disclose and/or claim Intellectual
Property. For purposes of this Agreement, patent applications and patents
include United States applications, divisions, continuations, requests for
continuations and continuations-in-part (to the extent the claims are directed
to subject matter specifically described in the priority document), patents,
applications for certificates of invention and priority rights, certificates of
invention, reissues, re-examination certificates, extensions or other
governmental acts that effectively extend the period of exclusivity by the
patent holder, substitutions, renewals, supplementary protection certificates,
confirmations, registrations, validations and additions, together with the
foregoing (and any equivalents of the foregoing) outside the United States.    
2.54   “Payee” means UBC.     2.55   “Payor” means Alnylam, Tekmira or Protiva.
    2.56   “Payor Third Party” means, with respect to a Payor, any entity other
than such Payor and its Affiliates.     2.57   “Pending Claim” means a claim of
a pending patent application, which patent application has been pending for more
than [**] years from the date of filing of such patent application.     2.58  
“Phase I Study” means a clinical study of the Licensed Product in human
volunteers or patients the purpose of which is preliminary determination of
safety and tolerability of an escalating dose regime and for which the primary
endpoints in the protocol relate to safety.     2.59   “Phase II Study” means
either (a) a dose exploration, dose response, duration of effect, kinetics,
dynamic relationship or preliminary efficacy and safety study of the Licensed
Product in the intended patient population or (b) a defined dose or controlled
dose ranging clinical study to evaluate the efficacy and safety of the Licensed
Product in the intended patient population.

6



--------------------------------------------------------------------------------



 



  2.60   “Phase III Study” means a controlled pivotal clinical study of the
Licensed Product that is prospectively designed to demonstrate in a
statistically significant manner in the intended patient population whether the
Licensed Product is effective and safe for use in a particular indication and
prospectively designed in a manner sufficient to obtain regulatory approval in
the event of positive results (whether alone or together with other such Phase
III Studies).     2.61   “Principal Investigator” means Dr. Pieter Cullis and
any successor approved in writing by Alnylam.     2.62   “Program Development”
means any (a) Program Technology and (b) any Patent Rights that disclose or
claim Program Technology.     2.63   “Program Materials” means any and all
Materials (a) developed and/or generated by Program Participants under the
Research Program during the Research Term or within [**] months of the end
thereof or (b) arising out of research conducted under the Research Program
during the Research Term or within [**] months of the end thereof with funding
provided by Alnylam under this Agreement. Program Materials do not include any
Background Materials.     2.64   “Program Participants” means any employee,
staff, research assistant, consultant, contractor or agent of a Party who
participates in the Research Program, including without limitation, the
Principal Investigator, the Alnylam Principal Scientist, the AlCana Principal
Scientist and the AlCana Key Scientists.     2.65   “Program Technology” means
any Intellectual Property (a) conceived and/or reduced to practice by Program
Participants under the Research Program during the Research Term or within [**]
months of the end thereof, or (b) arising out of research conducted under the
Research Program during the Research Term or within [**] months of the end
thereof with funding provided by Alnylam under this Agreement. Program
Technology does not include any Background Technology.     2.66   “Protiva”
means Protiva Biotherapeutics, Inc., a wholly-owned subsidiary of Tekmira.    
2.67   “Protiva Sublicense” has the meaning ascribed to such term in
Section 8.2.1.     2.68   “Related Party” means, with respect to (a) Alnylam,
Alnylam’s Affiliates and its Sublicensees other than Tekmira and Protiva;
(b) Tekmira, Tekmira’s Affiliates and its Sublicensees other than Alnylam; and
(c) Protiva, Protiva’s Affiliates and its Sublicensees .     2.69   “Research
Program” has the meaning ascribed to such term in Article 1.     2.70  
“Research Term” has the meaning ascribed to such term in Section 3.5.     2.71  
“Royalty Term” means, separately with respect to each Licensed Product in each
country, the period (a) commencing on the First Commercial Sale of such Licensed
Product in such country (provided that either (i) such Licensed Product is
covered by an

7



--------------------------------------------------------------------------------



 



      Outstanding Claim of a UBC Controlled Patent Right in such country, or
(ii) the manufacture of such Licensed Product is covered by an Outstanding Claim
of a UBC Controlled Patent Right in the country or countries of manufacture, in
each case at the time of such First Commercial Sale in such country), and
(b) concluding on the expiration of the latest of (i) the last to expire Valid
Claim of a UBC Controlled Patent Right in such country covering such Licensed
Product, (ii) the last to expire Valid Claim of a UBC Controlled Patent Right in
the country or countries of manufacture of such Licensed Product covering such
Licensed Product, and (iii)twelve (12) years from the date of First Commercial
Sale of such Licensed Product in such country.     2.72   “Sublicensee” means,
with respect to a Payor, an entity to which such Payor or its Affiliates grants
a sublicense of UBC Controlled IP or any entity who has obtained directly or
indirectly from or through such Payor or its Affiliates any rights to the UBC
Controlled IP or Licensed Product, and shall include all sub-sublicensees, or
any Third Parties that have entered into agreements with such Payor or its
Affiliates for the use, development, co-development, partnered development,
marketing or sale of Licensed Products or granting rights to such Third Party in
the UBC Controlled IP. For purposes of clarity, neither (i) controlled
contractors of a Payor, such as contract research organizations and contract
manufacturing organizations, nor (ii) arms length distributors of Licensed
Products where the Payor’s consideration for the sale of Licensed Product to
such distributor is not contingent on the amount or price of Licensed Product
sold by such distributor, shall be considered Sublicensees hereunder.     2.73  
“Supplemental Agreement” means that certain Supplemental Agreement effective as
of the Effective Date among Alnylam, Tekmira, Protiva, UBC and AlCana.     2.74
  “Target” means: (a) a polypeptide or entity comprising a combination of at
least one polypeptide and other macromolecules, that is a site or potential site
of therapeutic intervention by a therapeutic agent; or a nucleic acid which is
required for expression of such polypeptide or other macromolecule if said
macromolecule is itself a polypeptide; (b) variants of a polypeptide (including
any splice variant or fusions thereof), entity or nucleic acid described in
clause (a); or (c) a defined non-peptide entity, including a microorganism,
virus, fungi, bacterium or single cell parasite; provided that the entire genome
of a virus shall be regarded as a single Target.     2.75   “Tekmira” means
Tekmira Pharmaceuticals Corporation.     2.76   “Tekmira License” and “Tekmira
Sublicense” have the meanings ascribed to such terms in Section 8.2.1.     2.77
  “Third Party” means any entity other than a Party and its Affiliates.     2.78
  “UBC” has the meaning ascribed to such term in the Preamble.     2.79   “UBC
Collaboration IP” means the collective reference to UBC Program Developments and
UBC’s interest in Joint Program Developments.

8



--------------------------------------------------------------------------------



 



  2.80   “UBC Controlled IP” means the collective reference to UBC Program
Developments, UBC’s interest in Joint Program Developments, and the AlCana
Collaboration IP assigned to UBC in accordance with Section 8.1.     2.81   “UBC
Controlled Patent Right” means a Patent Right claiming any UBC Controlled IP.  
  2.82   “UBC Indemnitees” has the meaning ascribed to such term in
Section 12.1(a).     2.83   [**].     2.84   “UBC Materials” means the Materials
Controlled by UBC and developed or obtained by UBC prior to April 13, 2009 or
independent of this Agreement. UBC Materials includes the Materials identified
as UBC Materials on Exhibit C hereto. Program Materials or Program Developments
do not include UBC Materials.     2.85   “UBC Program Developments” means any
Program Developments developed, discovered, conceived and/or reduced to practice
solely by UBC’s Program Participants.     2.86   “UBC Technology” means any and
all Intellectual Property or Patent Rights Controlled by UBC that are (a) owned,
developed or obtained by UBC prior to April 13, 2009 or independent of this
Agreement, and (b) necessary for the conduct of the Research Program.     2.87  
“United States” and “U.S.” means the United States of America and its
territories, possessions and commonwealths.     2.88   “Valid Claim” means
(a) an Issued Claim; or (b) a claim of a pending patent application, which
patent application has been pending for less than [**] years from the date of
filing of such patent application.     2.89   “Workplan” has the meaning
ascribed to such term in Article 1.

  3.   Research Program.

    3.1   Joint Steering Committee.     (a)   The Parties hereby establish a
Joint Steering Committee (the “Joint Steering Committee” or “JSC”) in order to
facilitate and oversee the Research Program and such other matters as the
Parties may agree in writing from time to time. The JSC’s responsibilities shall
include, at least [**] during each Contract Quarter: (i) reviewing interim data
and required reports, (ii) monitoring, planning and coordinating the research
conducted under the Research Program, (iii) updating and modifying the Research
Program Workplan as necessary, (iv) facilitating the disclosure and transfer of
Intellectual Property and Materials among the Parties as required for the
conduct of the Research Program, and (iv) performing such other activities as
the Parties agree in writing shall be the responsibility of the JSC. The JSC
shall operate by consensus, but if the members of the JSC should be unable to
come to agreement on any issue submitted to the JSC, [**] shall have final
decision-making authority. For clarity, the JSC shall not have any authority to
modify the terms of this Agreement.

9



--------------------------------------------------------------------------------



 



  (b)   The JSC shall be comprised of at least one (1) named representative of
each of Alnylam, UBC and AlCana, or such other number of representatives as the
Parties shall from time to time agree. Each Party shall appoint its respective
representatives to the JSC from time to time, and may substitute one or more of
its representatives, in its sole discretion, effective upon notice to the other
Parties of such change. Each Party’s representative shall be a senior employee
(director level or above), and all representatives shall have appropriate
expertise and ongoing familiarity with the Research Program. Additional
representatives or consultants may from time to time, by mutual consent of the
Parties, be invited to attend JSC meetings, subject to such representatives’ and
consultants’ written agreement to comply with confidentiality obligations no
less stringent than those in this Agreement. The chairperson of the JSC shall be
a representative of [**]. The chairperson’s responsibilities shall include
scheduling meetings, setting agendas for meetings with input solicited from
other members and confirming and delivering minutes to the JSC for review and
final approval.     (c)   The first JSC meeting will be held within [**] days
after the Effective Date, and the JSC shall meet in accordance with a schedule
mutually agreed by the Parties, but no less frequently than [**] per Contract
Quarter during the Research Term, with the location for such meetings as the
Parties may agree. Alternatively, the JSC may meet by means of teleconference,
videoconference or other similar communications equipment. All meetings of the
JSC shall take place in English. Each Party shall bear its own expenses relating
to attendance at such meetings by its representatives, except that Alnylam
agrees to reimburse UBC for reasonable travel expenses actually incurred by its
representative(s) on the JSC for travel to a meeting location outside of
Vancouver, British Columbia, Canada. JSC shall be dissolved upon the expiration
of the Research Term or termination of the Research Program in its entirety.    
(d)   The Parties hereby establish a Joint Intellectual Property Committee (the
“Joint IP Committee”) in order to facilitate the prosecution of Patent Rights
related to Program Materials and Program Developments and such other matters as
the Parties may agree in writing from time to time.

  (i)   The Joint IP Committee’s responsibilities shall include, at least [**]
during each calendar year through the date which is [**] after the end of the
Research Term: (A) reviewing UBC Controlled IP, (B) reviewing the intellectual
property landscape in the area of liposomal delivery in the Field of Use and
(C) performing such other activities as the Parties agree in writing shall be
the responsibility of the Joint IP Committee. The Joint IP Committee shall
review all patent applications presenting UBC Controlled IP at the latest [**]
days after the filing of such patent application (including without limitation,
any provisional patent application); provided, however, that UBC and AlCana each
agree (x) to acknowledge receipt of all such patent applications in writing, (y)
that prior to the [**] anniversary of the date a copy of such provisional patent
application was received by UBC or AlCana, respectively, no information
contained in any provisional patent application provided to them under this
Section 3(d), whether patentable or not, will be disclosed to Third Parties,
included in any patent filing by UBC or AlCana, or published except in
compliance with the provisions of Section 9.2.

10



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, for all purposes under Section 3.1(d)(ii),
the Joint IP Committee shall review all patent applications no earlier than [**]
months prior to the filing of a utility patent or international PCT application,
even if the Program Developments that are the subject matter presented in such
patent applications are later determined by the Joint IP Committee to be UBC
Controlled IP.     (ii)   At otherwise scheduled meetings, the Joint IP
Committee shall also review any patent applications covering Program
Developments in the field of liposomal delivery which are filed during the
Research Term or within [**] after the termination thereof, the only inventors
on which have assigned their rights to Alnylam, solely for purposes of
determining whether Program Participants of AlCana or UBC should be named as
inventors on such Patent Rights. In these matters, the Joint IP Committee shall
operate by consensus, but if the representatives of both AlCana and UBC on the
Joint IP Committee should assert that Program Participants of AlCana and/or UBC
should be named as inventors on such Patent Rights in order to comply with U.S.
patent laws and Alnylam disagrees with such assertion, then the Parties shall
engage a mutually acceptable Third Party expert to make an inventorship
determination with respect to the subject matter presented and claims directed
thereto set forth in such Patent Rights, and each Party shall abide by the
decision of such Third Party expert in the prosecution of such Patent Rights.
The cost of engaging such Third Party shall be borne equally by the Parties.    
(iii)   At otherwise scheduled meetings, the Joint IP Committee shall also
review any patent applications covering subject matter in the field of liposomal
delivery which are filed during the Research Term or within [**] after the
termination thereof, the only inventors on which have assigned their rights to
either AlCana or UBC, solely for purposes of determining whether Program
Participants of Alnylam should be named as inventors on such Patent Rights. In
these matters, the Joint IP Committee shall operate by consensus, but if the
representatives of Alnylam on the Joint IP Committee should assert that Program
Participants of Alnylam should be named as inventors on such Patent Rights in
order to comply with U.S. patent laws and AlCana and/or UBC disagree with such
assertion, then the Parties shall engage a mutually acceptable Third Party
expert to make an inventorship determination with respect to the subject matter
presented and claims directed thereto set forth in such Patent Rights, and each
Party shall abide by the decision of such Third Party expert in the prosecution
of such Patent Rights. The cost of engaging such Third Party shall be borne
equally by the Parties.     (iv)   At otherwise scheduled meetings, the Joint IP
Committee shall also review any patent applications covering UBC Controlled IP
that name at least one inventor who has assigned his or her rights to UBC or
AlCana and who is also an inventor of previously filed Schedule A IP, solely for
purposes of determining whether the instant patent application covering such
Program Developments should claim priority to the previously filed Schedule A
IP. With respect to these matters, UBC shall consult in good

11



--------------------------------------------------------------------------------



 



      faith with Tekmira, and the Joint IP Committee shall operate by consensus
and in good faith.

  (v)   Except as set forth in Section 7.4, in all other matters, the Joint IP
Committee shall operate by consensus, but if the members of the Joint IP
Committee should be unable to come to agreement on any issue submitted to the
Joint IP Committee, [**] shall have final decision-making authority. For
clarity, the Joint IP Committee shall not have any authority to modify the terms
of this Agreement.

  3.2   Primary Contacts for Scientific Matters. Principal Investigator, the
Alnylam principal scientist named in the Workplan (the “Alnylam Principal
Scientist”) and the AlCana principal scientist named in the Workplan (the
“AlCana Principal Scientist”) will serve as the primary contacts for UBC,
Alnylam, and AlCana, respectively, on scientific matters, which arise under the
Research Program.     3.3   Responsibility for the Research Program. The
Workplan shall allocate responsibility for the conduct of the Research Program
among the Parties, and shall include deliverables, timelines and the Budget.
Alnylam, UBC and AlCana will each use diligent efforts in conducting the
Research Program.     3.4   Records. Each Party’s Program Participants will keep
accurate scientific records, including up-to-date and properly verified
scientific notebooks, relating to the Research Program, which records will be
sufficient to document any Program Developments. Each Party will make such
records available to the other Parties during normal business hours upon
reasonable notice. Each Party will, upon request by another Party and at the
requesting Party’s expense, promptly provide copies of all such records to the
requesting Party.     3.5   Research Term. The Research Program will commence on
the Effective Date (for AlCana and Alnylam) and on April 13, 2009 (for UBC), and
will continue for two (2) Contract Years after the Effective Date (the “Initial
Research Term”). Alnylam shall have the option to extend the Initial Research
Term for a period of one (1) Contract Year by providing written notice at least
[**] days prior to the second anniversary of the Effective Date under the terms
of this Agreement and with a comparable Research Plan and Budget, which Budget
for such one (1) year extension will include any increase in UBC overhead
charged on research conducted at UBC (provided that Alnylam is notified in
writing of any such increase prior to extension) and a mutually agreeable
adjustment to the FTE rate payable with respect to AlCana and UBC employees to
reflect changes in the Consumer Price Index between the Effective Date and the
end of the Initial Research Term. The Initial Research Term as so extended by
Alnylam or by written agreement of the Parties, or as earlier terminated in
accordance with Section 10.4 below, is referred to as the “Research Term”.    
3.6   Compliance with Applicable Laws. Each Party agrees to perform its
respective obligations under the Research Program and this Agreement in
compliance with all applicable laws and regulations. No Party will use the
Background Materials transferred to it by another Party or the Program Materials
for testing in or treatment of human subjects. Each Party acknowledges that the
other Parties’ Background Materials and the Program Materials are experimental,
and will comply with all laws and regulations

12



--------------------------------------------------------------------------------



 



      applicable to the handling and use of those Materials. THE BACKGROUND
MATERIALS AND PROGRAM MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY
REPRESENTATION, WARRANTY, OR CONDITION, EXPRESS OR IMPLIED OR STATUTORY,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OR CONDITION OF MERCHANTABLE
QUALITY, MERCHANTABILITY, DURABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR
ANY WARRANTY THAT THE USE OF THE BACKGROUND MATERIALS OR THE PROGRAM MATERIALS
WILL NOT INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD
PARTY

4.   Administration Payment; Research Program Funding.

  4.1   Administration Payment. Alnylam agrees to make an administration payment
to AlCana totaling $[**] during the Research Term. Such administration payment
shall be made in [**] equal installments of $[**] each, with the first
installment payable within [**] days after the Effective Date, and the remaining
installments on the first day of the next [**] Contract Quarters thereafter.    
4.2   Research Program Funding. Alnylam agrees to fund the Research Program
during the Research Term. The terms and conditions of such funding are set forth
in the budget (the “Budget”) and payment schedule for the Research Program set
forth in Exhibit B. Research Program funds will be used by AlCana and UBC solely
in the performance of the Research Program for wages, supplies, operating
expenses and other expenses as set forth in the Budget.     4.3   Administration
payments to, and research funding for, AlCana shall be made to AlCana directly.
Research funding for [**], as specified in Exhibit B, shall be made by payment
to UBC.

5.   Research Program Communications and Reports.

  5.1   Scientific Communications. During the Research Term, each Party will
disclose to the JSC the Background Technology of such Party that is reasonably
necessary for the conduct of the Research Program. Furthermore, during the
Research Term, Principal Investigator, the Alnylam Principal Scientist and the
AlCana Principal Scientist (or their respective designees) will meet or
communicate regularly to discuss the Research Program status and results and to
consider, based upon that status or those results, what modifications to the
Research Program Workplan, if any, should be presented to the JSC for
consideration.     5.2   Required Reports. During the Research Term, each Party
will submit to the JSC at the end of each Contract Quarter a written report
summarizing (a) the status of the Research Program, (b) any Program Developments
and publications/abstracts made during such Contract Quarter, and (c) Research
Program funds expended during that period.

13



--------------------------------------------------------------------------------



 



6.   Background Materials and Background Technology.

  6.1   Use and Transfer of Background Materials and Background Technology.
During the Research Term, each Party will provide access to its Background
Materials and Background Technology to the other Parties as set forth in the
Workplan. All Background Materials provided to another Party shall be
accompanied by a transmittal letter substantially in the form of transmittal
letter attached as an appendix to the Workplan. Background Materials and
Background Technology received from the other Parties will be used by the
receiving Party solely for the purpose of conducting the Research Program and
will not be provided to any Third Party without the providing Party’s prior
written approval.     6.2   Grant of Rights by Alnylam. During the Research
Term, Alnylam grants to UBC and AlCana a non-exclusive, non-transferable (except
as set forth in Section 13.3), paid-up right and license, without the right to
grant sublicenses, to use Alnylam Materials and Alnylam Technology solely for
the conduct of the Research Program.     6.3   Grant of Rights by AlCana. During
the Research Term, AlCana grants to UBC and Alnylam a non-exclusive,
non-transferable (except as set forth in Section 13.3), paid-up right and
license, without the right to grant sublicenses, to use AlCana Materials and
AlCana Technology solely for the conduct of the Research Program.     6.4  
Grant of Rights by UBC. During the Research Term, UBC grants to Alnylam and
AlCana a non-exclusive, non-transferable (except as set forth in Section 13.3),
paid-up right and license, without the right to grant sublicenses, to use UBC
Materials and UBC Technology solely for the conduct of the Research Program.

7.   Program Developments and Program Materials.

  7.1   Disclosure of Patentable Program Developments. The Parties will promptly
and fully disclose to each other in writing any and all patentable Program
Developments. Disclosure of Program Developments (“Disclosure Notices”) will be
sent to the other Parties as specified in the notice provisions of Section 13.9
below. For clarity, submission of reports under Section 5.2 and 10.6.2 or
submission of manuscripts under Section 9.2 do not fulfill the requirements of
this Section 7.1.     7.2   Transfer of Program Materials and Program
Technology. The Parties will promptly provide all Program Materials and Program
Technology to each other as set forth in the Workplan. Unless Alnylam agrees
otherwise, at the end of each Contract Quarter during the Research Term UBC and
AlCana will provide all Program Technology developed during such Contract
Quarter to Alnylam.     7.3   Ownership of Program Developments and Program
Materials. Inventorship of all Program Developments will be determined in
accordance with United States patent law. Subject to Section 8.1 below,
ownership of all Program Developments will follow inventorship. Each of Alnylam,
AlCana and UBC will require each of their Program Participants to assign to such
Party, respectively, all of their Program Participants’ right, title and
interest in any Program Developments. Each of Alnylam, AlCana and UBC agrees
from time to time to execute and deliver all such further documents and
instruments and do all acts and things as a Party may reasonably require to
carry out or better evidence or perfect the full intent and meaning of this
Section. Except to the extent a Party is restricted by the rights granted to the
other Parties and covenants contained

14



--------------------------------------------------------------------------------



 



      herein and in the Supplemental Agreement, including without limitation
Section 10.5 and the conditions of assignment described in Section 13.3, each
Party shall be entitled to assign, transfer, license and practice, and otherwise
to grant to Third Parties or its Related Parties the right to practice,
inventions claimed in a Joint Program Development without restriction or an
obligation to account to the other Parties.

  7.4   Patent Filings.

  7.4.1   Prosecution and Maintenance. Subject to Sections 7.4.2, 7.4.3 and
7.4.5, all patent applications necessary to protect the interests of the Parties
in any Program Developments will be prepared, filed, prosecuted, maintained,
defended and paid for by Alnylam. Alnylam will use Commercially Reasonable
Efforts to diligently prosecute and maintain such patent applications, however,
nothing in this Agreement shall be construed to require Alnylam to prepare,
file, prosecute, maintain, defend or pay for any patent applications covering
Program Developments outside the Field of Use. Through the Joint IP Committee
and the procedures described in Section 3.1(d) or such other mutually agreeable
procedures as the Parties may adopt from time to time, Alnylam will provide
AlCana and UBC with copies of all material documents received or prepared by or
on behalf of Alnylam in the prosecution and maintenance of such patents and
patent applications with respect to UBC Controlled IP, and shall provide such
copies in a timely manner to allow AlCana and UBC a reasonable opportunity to
comment and request changes. Alnylam agrees to include all reasonable comments
of AlCana and UBC; provided, however, that [**] shall have the right to make any
final determination in the event of any dispute between Alnylam and AlCana or
UBC relating to any decision in connection with the preparation, filing,
prosecution or maintenance of any such patent application or patent.     7.4.2  
Contingent Rights. If Alnylam elects not to file or thereafter prosecute a
particular Program Development within the UBC Controlled IP in any country,
Alnylam will promptly notify UBC in writing, and UBC will have the right, but
not the obligation, to file and prosecute the affected patent application,
and/or maintain the affected patent in the applicable country(ies), at its
expense. If UBC elects not to file or thereafter prosecute a particular Program
Development within the AlCana Collaboration IP (other than any AlCana
Collaboration IP that is also UBC Collaboration IP) in any country, UBC will
promptly notify AlCana in writing, and AlCana will have the right, but not the
obligation, to file and prosecute the affected patent application, and/or
maintain the affected patent in the applicable country(ies), at its expense.    
7.4.3   Infringement. Subject to Sections 7.4.4 and 7.4.5, Alnylam shall within
the Field of Use have the exclusive right, but not the obligation, to initiate
and maintain, at its expense, an appropriate suit anywhere in the world against
any Third Party who at any time is suspected of infringing or using without
proper authorization all or any portion of UBC Controlled IP, and shall control
any such action for which it exercises such right. Subject to Section 7.4.4,
AlCana and UBC agree to cooperate with Alnylam in such action, and Alnylam shall
reimburse AlCana and UBC for any reasonable costs such Parties incur as a result
of cooperating with such action. Alnylam shall have the right to recover [**]
times its legal costs specifically relating to such infringement suit and any

15



--------------------------------------------------------------------------------



 



      costs that AlCana or UBC incur during such suit for which they have
received reimbursement from Alnylam, from any amounts obtained from a Third
Party as a result of such suit, including without limitation, any costs that
AlCana or UBC incur during such suit for which they have received reimbursement
from Alnylam. Any amounts obtained in excess of such amount for the infringement
of UBC Controlled IP will be divided between the Parties such that Alnylam
receives [**] percent ([**]%), and AlCana and UBC each receive [**] percent
([**]%). In the event that damages are awarded for the infringement of multiple
patents, some of which are UBC Controlled IP and some of which are not, the
Parties shall agree on a reasonable allocation of the damages award to UBC
Controlled IP and make the payments described above in accordance with such
allocation. Each of AlCana and UBC may bring suit for infringement or
unauthorized use of UBC Controlled IP in the Field of Use, at its own expense,
if Alnylam elects not to commence suit under this Section within [**] days of
notice of such alleged infringement from UBC or AlCana. If AlCana or UBC elects
to bring suit in accordance with this Section, then Alnylam may thereafter join
that suit at its own expense. The Party bringing the suit shall have the right
to recover [**] times its legal costs specifically relating to such infringement
suit and any costs that AlCana or UBC incur during such suit for which they have
received reimbursement from Alnylam, from any amounts obtained from a Third
Party as a result of such suit, including without limitation, any costs that the
other Parties incur during such suit for which such other Parties have received
reimbursement from the Party bringing the suit. Any amounts obtained in excess
of such amount for the infringement of UBC Controlled IP will be divided between
the Parties such that the Party bringing the suit receives [**] percent ([**]%),
and the other two Parties will each receive [**] percent ([**]%). All Parties
agree to be bound by the outcome of a suit for infringement under this Section.
    7.4.4   Infringement Suits Naming AlCana or UBC as Plaintiff.
Notwithstanding the provisions of Section 7.4.3, if there is an alleged
infringement in which AlCana or UBC would be required to be a named plaintiff,
then Alnylam may during the Agreement Term, and on first receiving the prior
written consent of AlCana or UBC, as the case may be, such consent not to be
unreasonably withheld, prosecute litigation designed to enjoin such infringers.
Provided that it has first granted its prior written consent, AlCana and UBC
agree to reasonably co-operate to the extent of signing all necessary documents
and to vest in Alnylam the right to start the litigation, provided that all the
direct and indirect costs and expenses (including reasonable costs of UBC and
AlCana) of bringing and conducting the litigation or settlement are paid by
Alnylam. All amounts recovered by Alnylam as the result of such litigation will
first go to Alnylam to recover an amount equal to [**] its legal costs
specifically relating to such litigation. Any amounts obtained in excess of
Alnylam’s legal costs will be divided between the Parties such that Alnylam
receives [**] percent ([**]%), and AlCana and UBC each receive [**] percent
([**]%). In the event that AlCana or UBC, as the case may be, withhold their
consent unreasonably (or reasonably, but influenced by considerations outside
this Agreement) with respect to a reasonable request by Alnylam in accordance
with this Section 7.4.4, then any milestones or royalties owed by Alnylam or its
Related Parties to Payee pursuant

16



--------------------------------------------------------------------------------



 



      to Section 8.4 on behalf of the Party refusing such consent shall be
reduced to [**] percent ([**]%) of the amount that was otherwise due.

  7.4.5   Third Party Complaints. If during the Agreement Term any Third Party
gives notice of a complaint alleging infringement of any patent or other
proprietary rights to Alnylam or its Related Parties regarding the use of the
UBC Controlled IP, then the following procedure will be adopted:     (a)  
Alnylam will promptly notify UBC and AlCana on receipt of the complaint and will
keep UBC and AlCana fully informed of the actions and positions taken by the
complainant and taken or proposed to be taken by Alnylam on behalf of itself or
a Related Party;     (b)   except as provided in subsection (d) below, all costs
and expenses incurred by Alnylam or its Related Parties in investigating,
resisting, litigating and settling the complaint, including the payment of any
award of damages and/or costs to any Third Party, will be paid by Alnylam or its
Related Parties, as the case may be;     (c)   no decision or action concerning
or governing any final disposition of the complaint which admits guilt on the
part of UBC or AlCana or which would result in any material detriment to UBC or
AlCana, will be taken without full consultation with, and approval by, UBC and
AlCana; and     (d)   UBC and AlCana may elect to participate as a party in any
litigation involving the complaint to the extent that the court may permit, but
any additional expenses generated by such participation will be paid by UBC and
AlCana (as the case may be) subject to the possibility of recovery of some or
all of the additional expenses from the complainant.

8   Collaboration IP.

  8.1   AlCana Collaboration IP. Subject to the terms and conditions of this
Agreement and the Supplemental Agreement, AlCana hereby assigns to UBC all of
AlCana’s right, title and interest in and to all AlCana Collaboration IP, solely
in the Field of Use (the “Field-Restricted Assignment”). AlCana retains all
other right, title and interest in the AlCana Collaboration IP. AlCana and UBC
will take such steps as Alnylam may reasonably request (at Alnylam’s expense) to
vest in UBC such ownership of the AlCana Collaboration IP, including without
limitation, execution by AlCana of an assignment agreement for the benefit of
UBC in form and substance satisfactory to Alnylam and UBC, and the prompt,
proper recordation thereof with the Patent and Trademark Office in the United
States and in such other patent offices in those countries in the remainder of
the world as Alnylam may request. UBC may not use, assign, license or otherwise
transfer its interest in AlCana Collaboration IP except as explicitly set forth
in this Agreement or the Supplemental Agreement. In consideration for the
Field-Restricted Assignment, UBC, as Payee under this Agreement, shall pay
AlCana that portion of the milestone and royalty payments received by Payee as
consideration for the License of AlCana Collaboration IP, as set forth in
Exhibit B. For clarity, after due diligence and full consideration, each Party
hereto acknowledges that the Field-Restricted Assignment was given for good and
valuable consideration, the sufficiency of which is hereby

17



--------------------------------------------------------------------------------



 



      acknowledged, and that such consideration represents the fair market value
for such Field-Restricted Assignment.

  8.2   UBC Controlled IP.

  8.2.1   Licenses. The Parties hereby acknowledge that (a) the portion of the
UBC Controlled IP defined as Schedule A IP in the Supplemental Agreement is
(i) exclusively licensed to Tekmira under the UBC-Tekmira License Agreement and
(ii) exclusively sublicensed to Alnylam under the UBC Sublicense Agreement in
the Field of Use; and (b) the portion of UBC Controlled IP defined as Schedule 1
IP in the Supplemental Agreement is (a) exclusively licensed by UBC to Tekmira
in the Field of Use (the “Tekmira License”), (b) exclusively sublicensed by
Tekmira to Alnylam in the Field of Use (such sublicense, together with the
sublicense described in Section 8.2.1(a) above, the “Alnylam Sublicense”), and
(c) together with the Consultant IP, further sub-sublicensed by Alnylam to
Tekmira (the “Tekmira Sublicense”) and to Protiva (the “Protiva Sublicense”), in
each case on the terms and conditions set forth in the Supplemental Agreement.
For clarity, the Parties acknowledge that the terms “Tekmira License,” “Alnylam
Sublicense,” “Tekmira Sublicense” and “Protiva Sublicense,” as used in this
Agreement, refer only to the license or sublicense specifically of the
applicable UBC Controlled IP and Consultant IP, as the case may be, and that
such term is not applicable to any other aspect of, or to any other Intellectual
Property or intellectual property licensed or sublicensed under, existing or
future license agreements between UBC and Tekmira or any sublicenses thereunder,
even though the UBC Controlled IP and Consultant IP is licensed and sublicensed
under certain existing license agreements between UBC and Tekmira and
sublicenses thereunder, as described in the Supplemental Agreement. No
termination or conversion to nonexclusive of any right under any of the Licenses
will be applicable to those aspects of such existing or future license
agreements between UBC and Tekmira or any sublicenses thereunder that are
applicable to Intellectual Property or intellectual properties other than the
UBC Controlled IP and Consultant IP.     8.2.2   Sublicenses. The Alnylam
Sublicense includes the right to grant sublicenses subject to the terms of this
Section 8.2.2. All sublicense agreements entered into by Alnylam or its
Affiliates after the Effective Date pursuant to this Section 8.2.2 shall be
consistent and not conflict with the relevant terms of this Agreement and the
Supplemental Agreement, Sublicensees shall agree to abide by all of the terms of
such agreements as a condition of the sublicense, and Alnylam will remain
responsible for the compliance of all its Affiliates and Sublicensees (other
than Tekmira and Protiva and their Related Parties) with the relevant terms of
such agreements as if such performance were carried out by Alnylam itself.
Without limiting the generality of the forgoing, each such sublicense agreement
will contain provisions that will: (a) permit UBC and all other non-profit
academic research institutions to use the UBC Controlled IP for further academic
and scholarly research and to freely publish the results of that research; and
(b) impose reasonable obligations on the Sublicensee to diligently develop and
commercialize the UBC Controlled IP and Licensed Products and to periodically
report all Net Sales of Licensed Products and achievement of

18



--------------------------------------------------------------------------------



 



      milestone events, which, in each case, are not less favourable to UBC and
AlCana than the relevant terms of this Agreement and the Supplemental Agreement.
    8.2.3   Notice of Sublicenses. Alnylam will notify UBC and AlCana promptly
after it enters into each sublicensing agreement. Alnylam will provide to UBC
and AlCana a copy of such sublicense agreement. Any such copy may contain
reasonable redactions as Alnylam may make; provided, that such redactions do not
include provisions necessary to demonstrate compliance with the requirements of
this Agreement.     8.2.4   Alnylam Responsibility for Affiliates and
Sublicensees. Alnylam shall be jointly and severally responsible to UBC and
AlCana with its Affiliates and Third Party Sublicensees for failure by its
Affiliates and Third Party Sublicensees to comply with, and Alnylam guarantees
the compliance by each of its Affiliates and Third Party Sublicensees with, the
terms and conditions of this Agreement and the Supplemental Agreement applicable
to the Alnylam Sublicense; provided, however, that Alnylam shall not be
responsible for or guarantee the compliance of Tekmira or Protiva with respect
to the Tekmira License, the Tekmira Sublicense or the Protiva Sublicense.    
8.2.5   Retained Right of UBC. Notwithstanding anything to the contrary in
Section 8.1, this Section 8.2 or the Supplemental Agreement, the Parties
acknowledge and agree that UBC and any UBC employees who are named inventors on
Patent Rights covering UBC Controlled IP (whether or not such inventors remain
employees of UBC) hereby retain the use of such UBC Collaboration IP in the
Field of Use without charge in any manner whatsoever for non-commercial
research, scholarly publication, educational or other non-commercial use.    
8.2.6   No Implied Licenses. Except as expressly set forth in this Agreement or
the Supplemental Agreement, no Party grants any licenses under its intellectual
property rights to any other Party.

  8.3   Diligence. Alnylam shall use Commercially Reasonable Efforts to
research, develop and commercialize a Licensed Product in the Field of Use. For
purposes of this Section 8.3, the efforts of Alnylam’s Related Parties shall
also be considered the efforts of Alnylam. Alnylam will be considered to have
failed to meet its obligations to use Commercially Reasonable Efforts in the
event that any of the following occur:

  (a)   [**] formulation within [**] years after [**]; or     (b)   [**] within
[**] years after [**] covering at least [**].

      In the event of a failure by Alnylam to meet its obligations under
subsections (a) or (b) above, the Parties will discuss Alnylam’s failure. If the
reason for failure was the result of some factor outside Alnylam’s reasonable
control and that such failure did not result from a lack of due diligence on
Alnylam’s part, then the Parties will discuss a reasonable extension to the
timelines set forth in (a) and/or (b) above. If Alnylam is unable to convince
both AlCana and UBC that the reason for failure was the result of some factor
outside Alnylam’s reasonable control and that such failure did not result from a
lack of

19



--------------------------------------------------------------------------------



 



      due diligence on Alnylam’s part, then UBC shall have the right to convert
the Tekmira License to a non-exclusive license in accordance with the procedures
set forth in Section 10.2.2, and AlCana shall have, without further act by UBC,
an irrevocable, perpetual, royalty-free, worldwide, non-exclusive license under
the AlCana Collaboration IP. All other terms and conditions of this Agreement
and the Supplemental Agreement shall remain in full force and effect.

            In addition, Alnylam shall, with respect to each Licensed Product,
and subject to the provisions of Article 9:

  (i)   promptly advise UBC and AlCana of any material changes made from time to
time with respect to Alnylam’s research, development and commercialization
program for Licensed Products or any issues of which Alnylam becomes aware that
may materially and adversely affect Alnylam’s research, development and
commercialization program or its ability to research, develop, and commercialize
a Licensed Product;     (ii)   provide UBC and AlCana with notice in writing if
any of the events in Sections 8.3(a) or (b) above occur, within [**] days after
the occurrence of such events;     (iii)   provide UBC and AlCana with notice in
writing of the date of First Commercial Sale of any Licensed Product in each
country;     (iv)   meet with representatives of UBC and AlCana, as often as UBC
and AlCana may reasonably request, but no more frequently than [**] every [**]
months, to discuss the plans for research, development and commercialization of
a Licensed Product; and     (v)   provide to UBC and AlCana, as often as UBC and
AlCana may reasonably request, but no more frequently than [**] every [**]
months, a written summary of current plans to commercialize a Licensed Product,
including, without limitation, a summary of the current and proposed research,
development, commercialization, marketing and sales plans for such Licensed
Product.

  8.4   8.4 Compensation for Exclusive License. In consideration for the rights
granted to it under the Supplemental Agreement, each Payor, as applicable, shall
make the following payments to Payee for the benefit of UBC and AlCana (as set
forth in Section 8.4.4 below):

  8.4.1   Milestone Payments. Each Payor shall make a milestone payment to Payee
based on achievement of each of the milestone events listed below by such Payor
or its Related Parties for Licensed Products that are directed to a particular
Target. Such Payor shall notify Payee in writing of the achievement of each such
milestone event and pay to Payee the applicable payment amount set forth below
within [**] days of such Payor’s or its Related Parties’ achievement of such
milestone event for each such Licensed Product. Each milestone payment by such
Payor to Payee hereunder shall be payable only once by a Payor and its Related
Parties with respect to each Target, regardless of the number of times the same
milestone is achieved with respect to such Target by a Licensed Product. For
clarity, once a Payor has made a particular milestone payment with respect to a
Licensed Product that is directed to a particular Target, such Payor will have
no obligation to make such milestone payment again with respect to any other
Licensed Product that is directed to a particular Target, such Payor will have
no obligation to make such milestone payment again with respect to any other

20



--------------------------------------------------------------------------------



 



      Licensed Product that is directed to the same Target. For example, in the
event that further clinical development of a Licensed Product with respect to
which one or more milestones payments have been made (an “Original Product”) is
halted, and such Licensed Product is replaced in development by a different
Licensed Product (a “Backup Product”), then such Payor shall not be obligated to
make any payments with respect to milestones achieved by the Backup Product for
which such Payor has already made a milestone payment with respect to the
Original Product. However, if such Original Product or Backup Product is
subsequently directed to a different Target, then such Payor shall be obligated
to make any payments with respect to the milestones achieved by such Original
Product or Backup Product directed to such different Target. Except as set forth
above, each milestone payment shall be nonrefundable and non-creditable against
any other payments due under this Agreement.

      Milestone Event   Payment
Amount US$
[**]
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]

  8.4.2   Royalties.     (a)   Rates; Royalty Term. Subject to the other terms
of this Section 8.4.2, with respect to each Licensed Product, during the Royalty
Term for such Licensed Product, each Payor shall pay Payee for the benefit of
AlCana and UBC (as set forth in Section 8.4.4 below) royalties of (i) [**]
percent ([**]%) of Net Sales by such Payor and its Related Parties with respect
to each Licensed Product sold during the Royalty Term covered by a Valid Claim
of a UBC Controlled Patent Right and (ii) [**] percent ([**]%) of Net Sales by
such Payor and its Related Parties with respect to each Licensed Product sold
during the Royalty Term covered by a Pending Claim of a UBC Controlled Patent
Right. Notwithstanding anything in this Agreement to the contrary, if a Licensed
Product is (x) covered by an Issued Claim of a UBC Controlled Patent Right in a
country, or (y) the manufacture of such Licensed Product is covered by an Issued
Claim of a UBC Controlled Patent Right in the country or countries of
manufacture, in each case at the time of such First Commercial Sale in such
country, then even if there is no Outstanding Claim of a UBC Controlled Patent
Right covering such Licensed Product in either such country or the country or
countries of manufacture, the Royalty Term for such Licensed Product shall not
terminate until twelve (12) years from the date of First Commercial Sale of such
Licensed Product in such country and the royalty rate set forth in Section
8.4.2(a)(ii) above shall apply to such Licensed Product after expiration of all
Valid Claims of UBC Controlled Patent Rights covering such Licensed Product in
such country and the country or

21



--------------------------------------------------------------------------------



 



      countries of manufacture. For clarity, examples of the application of this
Section 8.4.2(a) are set forth in Exhibit G. After expiration of the Royalty
Term for such Licensed Product, the Licenses with respect to such Licensed
Product shall become fully paid and perpetual.     (b)   Royalty Adjustments. If
a Payor or any of its Related Parties obtains or has obtained a license or
similar right from any Payor Third Party under any Patent Rights covering [**]
technology that are reasonably necessary for the manufacture, sale or import of
a Licensed Product (including, without limitation, under the [**] Agreement, if
and as applicable), and if such Payor or any of its Related Parties is required
to pay to such Payor Third Party in consideration for the grant of such license
or similar right by the Payor Third Party, a royalty calculated on such Payor or
its Related Parties’ Net Sales of such Licensed Product (the “Third Party
Royalty”), then the royalties due pursuant to Section 8.4.2(a) shall be reduced
by an amount not exceeding [**] percent ([**]%) of the actual Third Party
Royalty [**]; provided, however, that (i) if the Third Party Royalty is paid by
a Sublicensee, then such Third Party Royalty will only be applied to reduce the
amount of the royalty payable by Payor to Payee if such Sublicensee’s payment to
Payor of royalties on the Sublicensee’s Net Sales of License Products is also
reduced by in accordance with provisions substantially equivalent to those
contained in this subsection 8.4.2(b) and (ii) the royalties payable to Payee
shall in no event be reduced to less than [**] percent ([**]%) of the amounts
set forth in Section 8.4.2(a) regardless of the total amount of Third Party
Royalties paid by such Payor or its Related Parties, and regardless of the
number of Third Party Royalty obligations that may arise with regards to the
sale of any Licensed Product.     (c)   Other Royalty Provisions. Royalties
shall become due and payable within [**] days after each Contract Quarter during
the applicable Royalty Term and shall be calculated with respect to Net Sales in
the immediately preceding Contract Quarter. Along with its royalty payment
hereunder, each Payor and its Related Parties shall provide Payee with a royalty
report (in a form that may be reasonably prescribed by the Payee from time to
time) containing the calculation of such royalty. No royalties shall be due upon
the sale or other transfer among a Payor and its Related Parties, but in such
cases the royalty shall be due and calculated upon such Payor’s or its Related
Parties’ Net Sales to the first independent Third Party. No royalties shall
accrue on the sale or other disposition of the Licensed Product by a Payor or
its Related Parties for use in a clinical study sponsored or funded by a Payor
or its Related Parties or on the disposition of a Licensed Product in reasonable
quantities by a Payor or its Related Parties as samples (promotion or otherwise)
or as donations (for example, to non-profit institutions or government agencies
for a non-commercial purpose). Other than as set out in this subsection, any
other transaction, disposition, or other dealing involving the sale or other
transfer of Licensed Products that is not made at fair market value is deemed to
have been made at fair market value, and the fair market value of such sale or
transfer will be added to and deemed part of the Net Sales and will be included
in the calculation of royalties under this Agreement.

22



--------------------------------------------------------------------------------



 



  8.4.3   Tax. If a Payor concludes that tax withholdings under the laws of any
country are required with respect to payments by such Payor under this
Agreement, such Payor shall withhold the required amount and pay it to the
appropriate governmental authority. In any such case, such Payor shall promptly
provide Payee with original receipts or other evidence reasonably desirable and
sufficient to allow AlCana and UBC to document such tax withholdings for
purposes of claiming foreign tax credits and similar benefits. If the Payee is
required to collect a tax to be paid by a Payor or any of its Related Parties,
then such Payor will pay the tax to the Payee on demand.     8.4.4   Payment
Agent; Currency.         (a) All milestone and royalty payments to UBC and
AlCana under this Agreement shall be made to Payee as the payment agent for both
UBC and AlCana. Such payments shall be shared between them as set forth in
Exhibit B. UBC and AlCana each acknowledges and agrees that the Payors shall
have no liability to either of them whatsoever for Payee’s failure to distribute
between them any payments made by the Payors to Payee under this Agreement.
Furthermore, with respect to amounts paid by the Payors, UBC and AlCana each
hereby agree to be fully responsible for, and that the Payors shall not be
responsible for, any Claims that arise out of any dispute between UBC and AlCana
as to the disposition of any payments made by the Payors to Payee under this
Agreement or the Supplemental Agreement.         (b) All dollar ($) amounts
specified in this Agreement are United States dollar amounts. All payments under
this Agreement shall be made in Canadian dollars, except for any amounts payable
hereunder by Alnylam, which shall be made in United States dollars. In the case
of Alnylam and its Related Parties, with respect to sales of Licensed Products
invoiced in U.S. Dollars, the sales and Royalty payable shall be expressed in
U.S. Dollars. In the case of Tekmira, Protiva and their Related Parties, with
respect to sales of Licensed Products invoiced in Canadian dollars, the sales
and Royalty payable shall be expressed in Canadian dollars. With respect to
sales of Licensed Products invoiced in a currency other than U.S. Dollars or
Canadian dollars and with respect to payments in Canadian dollars of U.S. Dollar
amounts under this Agreement, as the case may be, the sales, any amounts payable
hereunder on such sales and payments of such U.S. Dollar amounts shall be
expressed in applicable currency of payment equivalent calculated using the
applicable Payor’s (or its Related Party’s) own standard currency translation
methodology for the conversion of foreign sales currencies into the applicable
currency of payment, which methodology shall be in accordance with U.S.
Generally Accepted Accounting Practices (or such other generally accepted
accounting methodology used by Payor or Payor’s Related Parties) and shall be
the methodology generally used by such party for currency conversions in such
party’s audited financial statements.     8.4.5   Records and Audits. Each Payor
shall keep, and shall require all its Related Parties to keep and maintain,
correct and complete books of accounts and other records containing all
information and data that may be necessary to ascertain

23



--------------------------------------------------------------------------------



 



      and verify the Net Sales of all Licensed Products, the royalties payable
under this Agreement and the achievement of all milestone events. Such accounts
and records, and the calculation of royalties will be carried out in accordance
with U.S. Generally Accepted Accounting Principles (or such other generally
accepted accounting methodology used by such Payor’s Related Parties) applied on
a consistent basis. During the Agreement Term and for a period of [**] years
following its termination or expiration, the nominee of AlCana and UBC (such
nominee, the “Auditing Party”) shall have the right from time to time (not to
exceed [**] during each calendar year) to have an independent certified public
accountant inspect such books and records of a Payor and/or its Affiliates at
the Auditing Party’s expense. Such inspection shall be conducted after
reasonable prior notice by the Auditing Party to such Payor during such Payor’s
ordinary business hours, shall not be more frequent than [**] during each
calendar year and may cover only the [**] years immediately preceding the date
of the audit. Any such independent certified accountant shall be reasonably
acceptable to such Payor, shall execute such Payor’s standard form of
confidentiality agreement, and shall be permitted to share with the Auditing
Party solely its findings (the “Findings”) with respect to the accuracy of the
Net Sales, royalties and milestones reported as payable under this Agreement.
UBC and AlCana may also share with each other such Findings. If such accounting
determines that such Payor paid Payee less than the amount properly due in
respect of any period which is the subject of the audit, then such Payor will
reimburse Payee such amount, and if the amount underpaid exceeds five percent
(5%) of the amount actually due and [**] dollars ($[**]), such Payor will also
reimburse the Auditing Party for the costs of such accounting (including the
fees and expenses of the certified public accountant). In the event such
accounting determines that such Payor paid Payee more than the amount properly
due in respect of any period which is the subject of the audit, then any excess
payments made by such Payor shall be credited against future amounts due to
Payee from such Payor, or if no such future amounts are reasonably expected to
be due to Payee from such Payor, then Payee shall reimburse such Payor promptly
for any overpayment by such Payor.

9   Confidential Information and Publication.

  9.1   Obligations of Confidentiality.

  9.1.1   Non-disclosure Obligations. All Confidential Information of a Party
(the “Disclosing Party”) disclosed to another Party (the “Receiving Party”)
under this Agreement shall be maintained in confidence by the Receiving Party
and shall not be disclosed to a Third Party or used in the Field of Use for any
purpose except as set forth herein without the prior written consent of the
Disclosing Party, except to the extent that such Confidential Information:

  (a)   is known by the Receiving Party at the time of its receipt, and not
through a prior disclosure by the Disclosing Party, as documented by the
Receiving Party’s business records;

24



--------------------------------------------------------------------------------



 



  (b)   subject to Section 9.1.2, is in the public domain by use and/or
publication before its receipt from the Disclosing Party, or thereafter enters
the public domain through no fault of the Receiving Party;     (c)   is
subsequently disclosed to the Receiving Party by a Third Party who may lawfully
do so and is not under an obligation of confidentiality to the Disclosing Party;
or     (d)   is developed by the Receiving Party independently of Confidential
Information received from the Disclosing Party, as documented by the Receiving
Party’s business records.

      For purposes of this Section 9.1, Alnylam will be deemed the Disclosing
Party of all Program Developments and Program Materials in the Field of Use.

  9.1.2   Certain Exceptions. Notwithstanding the obligations of confidentiality
and non-use set forth above and in Section 9.2 below, a Receiving Party may
provide Confidential Information disclosed to it, and disclose the existence and
terms of this Agreement as may be reasonably required in order to perform its
obligations and to exploit its rights under this Agreement or the Supplemental
Agreement, and specifically to (a) in the case of Alnylam, Related Parties, and
its and their employees, directors, agents, consultants, and advisors in
accordance with this Agreement in each case who are obligated to keep such
Confidential Information confidential; (b) in the case of AlCana, its employees,
directors, agents, consultants, and advisors in accordance with this Agreement
in each case who are obligated to keep such Confidential Information
confidential; (c) governmental or other regulatory authorities in order to
obtain patents or perform its obligations or exploit its rights under this
Agreement; provided, that such Confidential Information shall be disclosed only
to the extent reasonably necessary to do so, (d) the extent required by
applicable law, including without limitation by the rules or regulations of the
United States Securities and Exchange Commission or similar regulatory agency in
a country other than the United States or of any stock exchange or listing
entity, (e) any bona fide actual or prospective underwriters, investors, lenders
or other financing sources and any bona fide actual or prospective collaborators
or strategic partners and to consultants and advisors of such Party, in each
case who are obligated to keep such Confidential Information confidential, and
(f) UBC may: (i) use UBC Controlled IP at UBC and, after giving Alnylam an
opportunity to file patent applications in accordance with Section 9.2, in
collaboration with other non-profit academic research institutions for internal,
non-commercial research purposes; (ii) disclose or publish UBC Controlled IP as
permitted under Section 9.2 below; (iii) may provide Confidential Information
disclosed to it, and disclose the existence and terms of this Agreement, to the
UBC Program Participants.

      If a Party is required by judicial or administrative process to disclose
Confidential Information that is subject to the non-disclosure provisions of
this Section 9.1 or Section 9.2, such Party shall promptly inform the Disclosing
Party of the disclosure that is being sought in order to provide the Disclosing
Party an opportunity to challenge or limit the disclosure obligations.
Confidential Information that is disclosed by judicial or administrative process
shall remain

25



--------------------------------------------------------------------------------



 



      otherwise subject to the confidentiality and non-use provisions of this
Article 9, and the Party disclosing Confidential Information pursuant to law or
court order shall take all steps reasonably practical, including without
limitation seeking an order of confidentiality, to ensure the continued
confidential treatment of such Confidential Information. In addition to the
foregoing restrictions on public disclosure, if Alnylam or AlCana concludes that
a copy of this Agreement must be filed with the United States Securities and
Exchange Commission or similar regulatory agency in a country other than the
United States or any stock exchange or listing entity, such Party shall provide
the other Parties with a copy of this Agreement showing any sections as to which
the Party proposes to request confidential treatment, will provide the other
Parties with an opportunity to comment on any such proposal and to suggest
additional portions of the Agreement for confidential treatment, and will take
such Parties’ reasonable comments into consideration before filing the
Agreement.

  9.2   Scientific Publication. Subject to the rights granted to each Party
pursuant to this Agreement and the requirements of this Article 9, each Party
will have the right to publish the results of the Research Program provided
that:

  (a)   a copy of any proposed disclosure is given to the other Parties for
review (i) in the case of a manuscript, and all revisions thereof, at least [**]
days prior to the date of submission for publication or of public disclosure,
(ii) in the case of a draft abstract, at least [**] days prior to the date of
submission for publication or public disclosure, or (iii) in the case of a final
abstract, at least [**] days prior to the date of submission for publication or
public disclosure. An abstract submitted in draft form will not have to be
resubmitted to the other Parties provided that the abstract is not modified in
the final draft to include information that was not included in prior drafts and
is not otherwise materially or substantively modified;

  (b)   any reference to a Party’s Confidential Information (other than any
Program Development) is deleted if required by such Party;

  (c)   the publication or disclosure includes an appropriate acknowledgment of
Alnylam’s sponsorship of the Research Program and each Party’s participation in
the Research Program; and

  (d)   if Alnylam determines that a Program Development is contained in the
disclosure, such Party agrees to defer publication or disclosure for up to [**]
days from the time Alnylam notifies such Party that it wants to file or have
filed a patent application on the Program Development.

  9.3   Publicity.

      (a)Except as set forth in Section 9.1 above and subsection (b) below, the
terms of this Agreement and the Supplemental Agreement may not be disclosed by
any Party, and no Party shall use the name, trademark, trade name or logo of
another Party or its employees in any publicity, news release or disclosure
relating to this Agreement, the Supplemental Agreement, or its subject matter,
without the prior express written permission of the such other Party, except as
may be required by law or expressly

26



--------------------------------------------------------------------------------



 



      permitted by the terms hereof; provided, however, that each Party shall be
entitled to acknowledge and disclose the existence of this Agreement and the
Supplemental Agreement.

      (b)Notwithstanding Section 9.3(a) above, no Party shall issue a press
release or public announcement relating to this Agreement or the Supplemental
Agreement without the prior written approval of the other Parties, which
approval shall not be unreasonably withheld or delayed, except that a Party may
(i) once a press release or other written statement is approved in writing by
the Parties, make subsequent public disclosure of the information contained in
such press release or other written statement without the further approval of
the other Parties, and (ii) issue a press release or public announcement as
required, in the reasonable judgment of such Party, by applicable law, including
without limitation by the rules or regulations of the United States Securities
and Exchange Commission or similar regulatory agency in a country other than the
United States or of any stock exchange or listing entity.

10.   Expiration and Termination.

  10.1   Agreement Term. The term of this Agreement (the “Agreement Term”) will
begin on the Effective Date and unless earlier terminated in accordance with
this Section 10, shall remain in effect until the expiration of the
last-to-expire Royalty Term for a Licensed Product.

  10.2   Termination of Agreement for Breach by a Party.

  10.2.1   AlCana or UBC Breach. If AlCana or UBC materially breaches any
representation, warranty, term or condition of this Agreement or the
Supplemental Agreement and fails to remedy such material breach within [**] days
after receipt of notice in writing of such material breach from Alnylam, then
Alnylam, at its option and in addition to any other remedies that Alnylam may
have in law or in equity, may (a) terminate this Agreement or the Research
Program with respect to the breaching Party by sending written notice of such
termination to all the Parties or (b) exercise its right of offset pursuant to
Section 11.5.

  10.2.2   Alnylam Breach. If Alnylam materially breaches any representation,
warranty, term or condition of this Agreement or the Supplemental Agreement and
fails to remedy such material breach within [**] days after receipt of notice in
writing of such material breach from UBC or AlCana, then UBC and AlCana, at
their option and in addition to any other remedies that such Parties may have in
law or in equity, may terminate this Agreement or the Research Program by
sending written notice of such termination to Alnylam.

  10.2.3   Notwithstanding the provisions of Section 10.2.2, if Alnylam has
failed to meet its diligence obligations as provided in Section 8.3 (as such
obligations may be modified after discussion of the Parties pursuant to
Section 8.3), and Alnylam fails to remedy any such failure within the cure
period set forth above in this Section 10.2.2, then as an exclusive remedy for
such failure, UBC shall have the right to convert the Alnylam Sublicense (and
the Tekmira License) into a non-exclusive license, and shall grant to AlCana an
irrevocable, perpetual, royalty-

27



--------------------------------------------------------------------------------



 



      free, non-exclusive license under the AlCana Collaboration IP. In such
event, the terms of Section 8.4 (Compensation) shall remain unaffected.

  10.3   Termination for Insolvency.

  10.3.1   AlCana Insolvency. With written notice to AlCana, this Agreement may
be terminated by Alnylam with respect to AlCana upon the filing or institution
of bankruptcy, reorganization, liquidation, receivership, insolvency,
arrangement or winding up proceedings with respect to AlCana (which can include,
without limitation, proceedings commenced under the Companies Creditors
Arrangement Act or upon appointment of an interim receiver or receiver, and/or
the appointment of a Trustee in Bankruptcy or upon further order of a court of
competent jurisdiction), or upon an assignment by AlCana of a substantial
portion of its assets for the benefit of creditors; provided, however, that in
the event of any involuntary bankruptcy or receivership proceeding such right to
terminate shall only become effective if AlCana consents to the involuntary
bankruptcy or receivership or such proceeding is not dismissed within ninety
(90) days after the filing thereof (or within such longer period during the
pendency of any appeal from any order refusing or granting any such dismissal);
provided, that if at any time following such termination Alnylam or its Related
Parties continues to develop and sell Licensed Products, then the terms of
Section 8.4 (Compensation) shall survive such termination and continue to apply
during the applicable Royalty Term.

  10.3.2   Alnylam Insolvency. With written notice to all Parties, this
Agreement may be terminated by AlCana or UBC as to itself upon the filing or
institution of bankruptcy, reorganization, liquidation, receivership, insolvency
or winding up proceedings with respect to Alnylam, or upon an assignment of a
substantial portion of the assets for the benefit of creditors by Alnylam;
provided, however, that in the event of any involuntary bankruptcy or
receivership proceeding such right to terminate shall only become effective if
Alnylam consents to the involuntary bankruptcy or receivership or such
proceeding is not dismissed within ninety (90) days after the filing thereof (or
within such longer period during the pendency of any appeal from any order
refusing or granting any such dismissal).

  10.4   Termination of Research Program.

  10.4.1   Withdrawal of Principal Investigator. If Principal Investigator is
unable to continue to conduct research or otherwise perform his obligations
under this Agreement in connection with the Research Program, or if Principal
Investigator’s employment with UBC is terminated, and in either case a suitable,
mutually acceptable replacement is not found, then either Alnylam or UBC may
terminate the Research Program as to UBC only, upon thirty (30) days prior
written notice to all the Parties.

  10.4.2   Withdrawal of AlCana Key Scientists. If either [**] (each, an “AlCana
Key Scientist”) is unable to continue to conduct research in connection with the
Research Program, or if an AlCana Key Scientist’s employment with AlCana is

28



--------------------------------------------------------------------------------



 



      terminated, then Alnylam may terminate the Research Program as to AlCana
only, upon thirty (30) days’ prior written notice to AlCana and UBC.

  10.4.3   AlCana or UBC Breach of Research Program Obligation. Notwithstanding
the provisions of Section 10.2.1, if UBC or AlCana fails to use diligent efforts
to conduct the Research Program, or if AlCana or UBC materially breaches any
term or condition of this Agreement with respect to the Research Program and
fails to remedy such failure to use diligent efforts or material breach within
[**] days after receipt of notice in writing of such material breach from
Alnylam, then Alnylam, at its option and in addition to any other remedies that
Alnylam may have in law or in equity, may terminate the Research Program (but
not the Agreement) with respect to the breaching Party by sending written notice
to all the other Parties.

  10.4.4   Alnylam Breach of Research Program Obligation. Notwithstanding the
provisions of Section 10.2.2, if Alnylam materially breaches any term or
condition of this Agreement with respect to the Research Program and fails to
remedy such material breach within [**] days after receipt of notice in writing
of such material breach from UBC or AlCana, then either UBC or AlCana, at its
option and in addition to any other remedies that such Party may have in law or
in equity may terminate the Research Program (but not the Agreement), as to
itself by sending written notice to all the other Parties.

  10.4.5   Mutual Agreement. The Parties, in consultation with Principal
Investigator and each of the other Parties, may agree to terminate the Research
Program if, for scientific reasons, the original objectives of the Research
Program are not met or capable of being met within a reasonable period.

  10.4.6   AlCana Assignment. In the event of an assignment by AlCana pursuant
to Section 13.3, Alnylam may terminate the Research Program upon thirty
(30) days’ prior written notice to AlCana.

  10.5   Elective Termination. Alnylam shall have, at any time after the
expiration of the Research Term, the right to terminate this Agreement and/or
the Alnylam Sublicense upon thirty (30) days prior written notice to UBC and
AlCana, provided that if at any time following such termination Alnylam or its
Related Parties continue to develop and sell Licensed Products then the terms of
Section 8.4 (Compensation) shall survive such termination and shall continue to
apply during the applicable Royalty Term, and provided further that nothing in
this Section 10.5 shall by implication or otherwise be construed as granting any
right or license to Alnylam to continue to develop and sell Licensed Products
after termination of this Agreement.

  10.6   Consequences of Expiration or Termination.

  10.6.1   Survival. Except as otherwise set forth in this Agreement, the
following provisions shall survive any expiration or termination of this
Agreement for the period of time specified therein, or if not specified, then
they shall survive indefinitely: Sections 2, 3.1(d), 3.4, 3.6, 7.1, 7.3, 8.2.1,
8.4.3, 8.4.4, 8.4.5, 9, 10.5, 10.6, 11, 12 and 13. Furthermore, the terms of the
Research Agreement incorporated by reference in the Supplemental Agreement shall
survive

29



--------------------------------------------------------------------------------



 



      termination of this Agreement solely to the extent required to implement
the agreement of the parties to the Supplemental Agreement set forth in the
Supplemental Agreement.

  10.6.2   Termination of Research Program.

      (a) Upon expiration of the Research Term or termination of the Research
Program in its entirety (i) UBC and AlCana will promptly deliver to Alnylam any
Program Materials and Program Technology in their possession or control and will
promptly disclose, in writing, to Alnylam all Program Developments made through
expiration or termination, (ii) UBC and AlCana will also submit to Alnylam a
comprehensive final report within [**] days after completion (or any such
termination) of the Research Program detailing the status of the Research
Program and all Program Developments made thereunder as well as all Research
Program funds expended, (iii) UBC and AlCana will promptly refund to Alnylam any
Research Program funds remaining at the time of termination or expiration (less
any non-cancelable commitments made by UBC or AlCana pursuant to the Workplan
and Budget), (iv) each Party will, at the owner’s discretion, either return to
each other Party or destroy all of such other Party’s Background Materials and
Background Technology provided under this Agreement, and (v) the licenses
granted under Article 6 shall terminate; provided, however, that clauses (i) and
(ii) shall not apply in the event of any termination under Sections 10.2.2 or
10.4.4.

      (b) Upon termination of the Research Program with respect to either UBC or
AlCana, but not both, (i) the provisions of Section 10.6.2(a)(i) through
(iv) shall apply solely to such Party, (ii) the licenses granted to such Party
and by such Party under Article 6 shall terminate, and (iii) Alnylam’s
obligation to pay Research Program funding to the terminated Party shall cease.
The remaining Party to the Research Program and Alnylam will discuss in good
faith appropriate modifications to the Workplan and Budget and overall Research
Program funding commitment, it being understood that the remaining Party shall
not automatically be entitled to the terminated Party’s share of Research
Program funding. Furthermore, if the Research Program is terminated with respect
to UBC pursuant to Section 10.4 and Alnylam and AlCana mutually agree that
AlCana will assume responsibility for UBC’s obligations under the Workplan, then
UBC shall (on payment to UBC of reasonable compensation) make its facilities
reasonably available to AlCana for such purpose and UBC’s and AlCana’s shares of
future Research Program funding under this Agreement shall be adjusted between
them accordingly. At such point, AlCana will become the Payee for all purposes
under this Agreement.

      (c) For clarity, the terms and conditions of the Licenses and
Field-Restricted Assignment shall be unaffected by any termination of the
Research.

  10.6.3   Termination of Agreement. If the Agreement is terminated pursuant to
Sections 10.2, 10.3 or 10.5, then

      (a) the Research Term shall terminate; and

30



--------------------------------------------------------------------------------



 



      (b) the Tekmira License and the Alnylam Sublicense shall terminate; and

      (c) AlCana shall have, subject to any sublicenses granted under the
Alnylam Sublicense to Third Parties with respect to AlCana Collaboration IP in
the Field of Use prior to the effective date of termination, including without
limitation, the Tekmira Sublicense and the Protiva Sublicense (“Pre-termination
Sublicenses”), without further act by UBC, an exclusive, worldwide, perpetual,
irrevocable, royalty-free license to all UBC’s right, title and interest in the
AlCana Collaboration IP. Any Pre-termination Sublicense shall remain in full
force and effect so long as the Sublicensee is not then in breach of its
sublicense agreement (or in the case of Tekmira or Protiva, any provision of
this Agreement or the Supplemental Agreement by which it is bound), provided
that each such Sublicensee:

  (i)   will agree in writing to be bound to UBC as licensor under the terms and
conditions of this Agreement, the Supplemental Agreement and the Original
Transaction Document to the extent they apply to the grant of such
Pre-termination Sublicense, including Section 8.4 hereof; provided, however,
that the Pre-termination Sublicense shall be non-exclusive to such Sublicensee
notwithstanding any term to the contrary in such Pre-termination Sublicense;

  (ii)   will negotiate in good faith with UBC an appropriate agreement, or
amendment to this Agreement, the Supplemental Agreement and/or the applicable
Original Transaction Documents, to substitute itself for Alnylam as the
non-exclusive licensor under terms no less favorable, in the aggregate, for UBC
and AlCana than the applicable terms of this Agreement, the Supplemental
Agreement and the applicable Original Transaction Documents; and

  (iii)   will pay all of UBC and AlCana’s legal costs that arise in connection
with, and as a result of, negotiating such agreements.

      (d) Alnylam will make all undisputed outstanding payments due to the Payee
with respect to the Alnylam Sublicense under Section 8.4 at the time of such
termination, and UBC and AlCana each shall have the right to proceed to enforce
payment of all outstanding milestones, royalties or other monies owed to UBC and
AlCana under this Agreement with respect to the Alnylam Sublicense at the time
of such termination, and each Party may exercise any or all of the rights and
remedies available under this Agreement or otherwise available by law or in
equity, successively or concurrently, at the option of such Party, as the case
may be.

      (e) Within [**] days after the effective date of termination, each
Receiving Party (and its Related Parties, if applicable) will deliver to the
Disclosing Party all Confidential Information of the Disclosing Party in its
possession or control and will cease to use the Disclosing Party’s Confidential
Information; and

      (f) Within [**] days after the effective date of termination, Alnylam and
its Related Parties will cease to develop or make Licensed Products. Alnylam
will

31



--------------------------------------------------------------------------------



 



      then within [**] days from the date of termination, sell or otherwise
dispose of any Licensed Product manufactured and remaining unsold, and within a
reasonable period of time thereafter, make any royalty payments to Payee in the
same manner specified in Section 8.4 on all Licensed Products that are sold in
accordance with this Section 10.6.3.

      Notwithstanding anything in this Agreement to the contrary, the Parties
hereby agree that the termination consequences of this Agreement shall only
apply with respect to the portion of the UBC Controlled IP defined as Schedule 1
IP in the Supplemental Agreement, and that the termination-related provisions of
the applicable Original Transaction Documents shall apply to the portion of the
UBC Controlled IP defined as Schedule A IP as set forth in the Supplemental
Agreement.

11.   Representations and Warranties.

  11.1   Mutual Representations and Warranties. Each Party hereby represents,
warrants and covenants to the other Parties as follows:

  11.1.1   Corporate Existence and Power. It is a company or corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including, without limitation, the right to grant and transfer the
rights granted and transferred hereunder.

  11.1.2   Authority and Binding Agreement. As of the Effective Date, (a) it has
the corporate power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder; (b) it has taken all necessary
corporate action on its part required to authorize the execution and delivery of
this Agreement and the performance of its obligations hereunder; and (c) this
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid and binding obligation of such Party that is
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, arrangement, winding-up, moratorium, and similar
laws of general application affecting the enforcement of creditors’ rights
generally, and subject to general equitable principles, including the fact that
the availability of equitable remedies, such as injunctive relief or specific
performance, is in the discretion of the court.

  11.1.3   No Conflict. Except for the agreements listed on Exhibit F to which
it is a party, (and with respect to which such Party makes no representation or
warranty): (a) to such Party’s best knowledge after reasonable inquiry, it has
not entered, and shall not enter, into any agreement with any Third Party that
is in conflict with the rights granted to any other Party under this Agreement,
and has not taken and shall not take any action that would in any way prevent it
from granting the rights granted to any other Party under this Agreement, or
that would otherwise materially conflict with or adversely affect the rights
granted to any other Party under this Agreement; and (b) its performance and
execution of this Agreement

32



--------------------------------------------------------------------------------



 



         does not and will not result in a breach of any other contract to which
it is a party.

  11.1.4   Materials. To such Party’s best knowledge after reasonable inquiry,
it has complied, or will comply, with all laws and regulations applicable to the
collection, handling and use of its Background Materials and Program Materials
and related information, and is otherwise authorized to provide its Background
Materials and Program Materials to the other Parties for purposes of this
Agreement.

  11.2   Disclaimer of Representations and Warranties by UBC and AlCana. Alnylam
acknowledges that

  (a)   Except as specifically set forth herein, UBC and AlCana make no
representations, conditions or warranties, either express or implied, regarding
the UBC Controlled IP, the Research Program or any Licensed Products. Without
limitation, UBC and AlCana specifically disclaim any implied warranty, condition
or representation that the UBC Controlled IP, the Research Program or any
Licensed Products: (i) correspond with a particular description; (ii) are of
merchantable quality; (iii) are fit for a particular purpose; or (iv) are
durable for a reasonable period of time.

  (b)   UBC and AlCana are not liable for any loss, whether direct,
consequential, incidental or special, which Alnylam, its Related Parties, or any
other Third Parties might suffer arising from any defect, error or fault of the
UBC Controlled IP, the Research Program or any Licensed Products, even if UBC or
AlCana is aware of the possibility of the defect, error, fault or failure.
Alnylam acknowledges that it has been advised by UBC and AlCana to undertake
Alnylam’s own due diligence regarding the UBC Controlled IP, the Research
Program and any Licensed Products.

  (c)   Except as specifically set forth herein, nothing in this Agreement:

  (i)   constitutes a warranty or representation by UBC or AlCana as to title to
the UBC Controlled IP or that anything made, used, sold or otherwise disposed of
under the Licenses will not infringe the patents, copyrights, trade-marks,
industrial designs or other intellectual property rights of any Third Parties,
or any patents, copyrights, trade-marks, industrial design or other intellectual
property rights owned, in whole or in part, by UBC, or licensed by UBC to any
Third Parties;

  (ii)   constitutes an express or implied warranty or representation by UBC or
AlCana that the Payors or their Related Parties have, or will have the freedom
to operate or practice the UBC Controlled IP, or the freedom to make, have made,
use, sell or otherwise dispose of Licensed Products; or

  (iii)   except as specifically set forth in Article 7 hereof, imposes an
obligation on UBC or AlCana to bring, prosecute or defend actions or suits
against Third Parties for infringement of patents, copyrights, trade-marks,
industrial designs or other intellectual property or contractual rights.

33



--------------------------------------------------------------------------------



 



  11.3   Representations and Warranties of AlCana. AlCana represents, warrants
and covenants to Alnylam and UBC as follows:

  11.3.1   No Third Party Funding. It will not accept funding from, nor enter
into agreements with, any Third Party that could result in a claim by that Third
Party that the Third Party has rights to any Program Developments, nor will
AlCana use any Third Party’s intellectual property in the performance of its
obligations hereunder, unless AlCana has obtained either Alnylam’s prior written
consent or a license to use such intellectual property from Alnylam for such
purpose.

  11.3.2   No Debarment. Neither it, nor to its knowledge, any of its Program
Participants, has been (a) debarred, convicted, or is subject to a pending
debarment or conviction by any government or regulatory agencies, including
pursuant to section 306 of the United States Food Drug and Cosmetic Act
(“FDCA”), 21 U.S.C. § 335a, (b) listed by any government or regulatory agencies
as ineligible to participate in any government healthcare programs or government
procurement or non-procurement programs (including in the United States as that
term is defined in 42 U.S.C. 1320a-7b(f)), or excluded, debarred, suspended or
otherwise made ineligible to participate in any such program, or (c) convicted
of a criminal offense related to the provision of healthcare items or services,
or is subject to any such pending action. AlCana agrees to inform the other
Parties in writing promptly if AlCana or one if its Program Participants becomes
subject to the foregoing, or if any action, suit, claim, investigation, or
proceeding relating to the foregoing is pending, or to the best of AlCana’s
knowledge, is threatened.

  11.3.4   AlCana Operations. As of the Effective Date, it has and will maintain
the requisite resources and capabilities to perform its obligations under this
Agreement and that it will commit material resources (including, without
limitation, time of its employees who are Program Participants) to the Research
Program.

  11.3.5   Absence of Material Impairment. As of the Effective Date, there is no
fact known to AlCana that has specific application to AlCana (other than general
economic or industry conditions) and that materially threatens the assets,
business, prospects, financial condition, or results of operations of AlCana.

  11.3.6   Absence of Obligations. As of the Effective Date, AlCana has no
obligation to (a) sell or offer to sell a material amount of its securities,
(b) incur any indebtedness (other than a typical amount of trade debt incurred
in the ordinary course of business), (c) guarantee any indebtedness, or (d) sell
all or substantially all of its assets or any material portion of its business
or operations.

  11.3.7   Compliance with Laws. As of the Effective Date, it has and will
maintain compliance in all material respects with all applicable laws, permits,
governmental licenses, registrations, approvals, concessions, authorizations,
orders, injunctions and decrees with respect to the conduct of its business.

  11.3.6   AlCana Employees. (a) As of the Effective Date, each of the
individuals party to an Alnylam Consulting Agreement is an employee of AlCana,
and shall promptly notify Alnylam in writing if s/he ceases to be an employee of
AlCana

34



--------------------------------------------------------------------------------



 



      for any reason, (b) on or prior to the Effective Date each of the
individuals party to an Alnylam Consulting Agreement has signed an agreement
with Alnylam in the form attached hereto as Exhibit D to terminate his or her
Alnylam Consulting Agreement effective the Effective Date, (c) on or prior to
the Effective Date each AlCana Program Participant has signed a confidentiality
and invention disclosure and assignment agreement (“Invention Disclosure
Agreement”) with AlCana reasonably acceptable to Alnylam in both form and
substance and (d) neither AlCana nor any AlCana Program Participants are subject
to any non-competition, exclusivity or other covenants or obligations that would
prohibit or restrict such Program Participants from conducting the Research
Program or that would conflict with their obligations under their Invention
Disclosure Agreement.

  11.4   Limitations on Representations and Warranties. THE EXPRESS
REPRESENTATIONS AND WARRANTIES STATED IN THIS ARTICLE 11 ARE IN LIEU OF ALL
OTHER REPRESENTATIONS, WARRANTIES AND CONDITIONS, EXPRESS, IMPLIED, STATUTORY,
OR ARISING FROM A COURSE OF CONDUCT, PERFORMANCE, DEALING OR OTHERWISE, OR
INCLUDING WITHOUT LIMITATION, WARRANTIES AND CONDITIONS OF MERCHANTABLE QUALITY,
MERCHANTABILITY, DURABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT. EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION, OR WARRANTY
THAT THE DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF ANY LICENSED PRODUCT
PURSUANT TO THIS AGREEMENT WILL BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL
WITH RESPECT TO A LICENSED PRODUCT WILL BE ACHIEVED.     11.5   Payor Offset
Right; Limitation of UBC Liability. (a) Each Payor and its Affiliates shall have
the right to offset up to fifty percent (50%) of any amounts due to UBC or
AlCana, as the case may be, under this Agreement and/or the Supplemental
Agreement, by the amount of any and all damages or losses (including without
limitation reasonable attorneys’ fees) incurred by an Alnylam Indemnitee (where
such Payor is Alnylam) or by a Tekmira Indemnitee (as defined in the
Supplemental Agreement, and where such payor is either Tekmira or Protiva) and
arising out of the negligence, willful misconduct or material breach of this
Agreement or the Supplemental Agreement by UBC or AlCana, as the case may be.
Furthermore, Alnylam shall have the right to offset up to fifty percent (50%) of
any amounts due to UBC (but not AlCana) under this Agreement and/or the
Supplemental Agreement, by any and all amounts Alnylam is entitled to recover
from UBC under Section 12.1(a), and Tekmira and Protiva shall have the right to
offset up to fifty percent (50%) of any amounts due to UBC (but not AlCana)
under this Agreement and/or the Supplemental Agreement, by any and all amounts
Tekmira or Protiva is entitled to recover from UBC under Section 10(a) of the
Supplemental Agreement.

(b) UBC’s total liability to AlCana, whether under the express or implied terms
of this Agreement or the Supplemental Agreement, in tort (including negligence)
or at common law, for any loss or damage suffered by any AlCana, whether direct,
indirect or special, or any other similar damage that may arise or does arise
from any gross negligence, willful misconduct or breaches of this Agreement or
the Supplemental Agreement by a UBC Indemnitee, is limited to the amount of
$10,000; provided, however, that such limit shall not be applied to the cost of
any specific performance of a UBC Indemnitee which may be required by a court of
competent jurisdiction in connection

35



--------------------------------------------------------------------------------



 



herewith, and provided, further, that, given the modest amount of monetary
damages for which UBC may be liable to AlCana hereunder, it is the expectation
of AlCana and UBC that any remedy hereunder with respect to UBC may be in the
form of specific performance if such specific performance is reasonably feasible
employing such resources and efforts as would normally be exerted or employed by
a similarly situated not-for-profit educational institution under the terms of a
similar sponsored research and technology license agreement.
(c) UBC’s total liability to a Payor and its Related Parties, whether under the
express or implied terms of this Agreement or the Supplemental Agreement, in
tort (including negligence) or at common law, for any loss or damage suffered by
any Payor or its Related Parties, whether direct, indirect or special, or any
other similar damage that may arise or does arise from any negligence, willful
misconduct or breaches of this Agreement or the Supplemental Agreement by a UBC
Indemnitee is limited to the amount that such Payor and its Related Parties may
offset pursuant to Section 11.5(a) or Section 4(d) of Schedule 2 to the
Supplemental Agreement; provided, however, that such limit shall not be applied
to the cost of any specific performance of a UBC Indemnitee which may be
required by a court of competent jurisdiction in connection herewith, and
provided, further, that, given the limited amount of monetary damages for which
UBC may be liable to a Payor and its Releated Parties hereunder, it is the
expectation of such Payor and its Related Parties and UBC that any remedy
hereunder with respect to UBC may be in the form of specific performance if such
specific performance is reasonably feasible employing such resources and efforts
as would normally be exerted or employed by a similarly situated not-for-profit
educational institution under the terms of a similar sponsored research and
technology license agreement.

12.   Indemnification.

  12.1   Indemnification by Alnylam.

(a) Alnylam will indemnify UBC, its Board of Governors, officers, employees,
faculty, students and agents (“UBC Indemnitees”) for any claims, including
reasonable attorneys’ fees for defending those claims (“Claims”), based on or
arising out of (i) the exercise by the Alnylam Indemnitees or any Alnylam
Sublicensee of their rights under this Agreement or the Supplemental Agreement,
including without limitation against any damages or losses (including
consequential and other similar damages), arising in any manner at all from or
out of an Alnylam Indemnitee’s activities under the Research Program, or
(ii) the use of the Program Developments or any Licensed Products by the Alnylam
Indemnitees, the Alnylam Program Participants or any Alnylam Sublicensees, or
their respective distributors, customers or end-users; provided, however, that
Alnylam shall not be required to indemnify the UBC Indemnitees for any Claim
(x) that arises solely due to the gross negligence or willful misconduct of, or
the material breach of this Agreement or the Supplemental Agreement by, a UBC
Indemnitee or (y) described under clause (i) above unless such Claim alleges the
negligence or willful misconduct of, or the material breach of this Agreement or
the Supplemental Agreement by, an Alnylam Indemnitee, it being understood and
agreed that such indemnification obligation shall not apply if such allegations
are later determined by a court or jury of competent jurisdiction in an
un-reversed, un-appealable or un-appealed decision, to be untrue or unproven,
with the result that such allegations are dismissed or withdrawn (other than by
agreement between the indemnifying party and the plaintiff making such
allegations). UBC will

36



--------------------------------------------------------------------------------



 



promptly notify Alnylam of a Claim and will reasonably cooperate with the
defense thereof. Alnylam shall be entitled to exercise its right of offset
described under Section 11.5 to recover any amounts paid to UBC pursuant to this
Section 12.1(a) which UBC was not entitled to receive.
(b) Alnylam will indemnify AlCana and its directors, employees and agents
(“AlCana Indemnitees”) for any Claims based on or arising out of (i) an Alnylam
Indemnitee’s activities under the Research Program, (ii) an Alnylam Indemnitee’s
negligence or willful misconduct, or (iii) an Alnylam Indemnitee’s breach of
this Agreement or the Supplemental Agreement, or (iv) the use by an Alnylam
Indemnitee of the AlCana Collaboration IP licensed to Alnylam under the Alnylam
Sublicense (in the case of (i) and (iv) only, except to the extent that any such
Claims are attributable to the negligence, willful misconduct or material breach
of this Agreement by an AlCana Indemnitee or a UBC Indemnitee). AlCana will
promptly notify Alnylam of a Claim and will reasonably cooperate with the
defense thereof.

  12.2   Indemnification by AlCana. (a) AlCana will indemnify Alnylam, its
Related Parties and its and their directors, employees and agents (“Alnylam
Indemnitees”) for any Claims based on or arising out of (i) an AlCana
Indemnitee’s activities under the Research Program, (ii) an AlCana Indemnitee’s
negligence or willful misconduct, (iii) an AlCana Indemnitee’s breach of this
Agreement or the Supplemental Agreement, or (iv) the use by an AlCana Indemnitee
(or an AlCana sublicensee or Affiliate) of the AlCana Collaboration IP retained
by or licensed to AlCana or the use of the Consultant IP or any Licensed Product
(as defined herein and in Schedule 2 to the Supplemental Agreement) by an AlCana
Indemnitee (or an AlCana sublicensee or Affiliate) (in the case of (i) and
(iv) only, except to the extent that any such Claims are attributable to the
negligence, willful misconduct or material breach of this Agreement by an
Alnylam Indemnitee or a UBC Indemnitee). Alnylam will promptly notify AlCana of
a Claim and will reasonably cooperate with the defense thereof.

(b) AlCana will indemnify the UBC Indemnitees for any Claims based on or arising
out of (i) the exercise by the AlCana Indemnitees (or an AlCana sublicensee or
Affiliate) of their rights under this Agreement or the Supplemental Agreement,
including without limitation against any damages or losses (including
consequential and other similar damages) arising in any manner at all from or
out of an AlCana Indemnitee’s activities under the Research Program, or (ii) the
use of the UBC Controlled IP or any Licensed Products by AlCana, its
sublicensees or Affiliates, or the AlCana Program Participants; provided,
however, that AlCana shall not be required to indemnify the UBC Indemnitees for
any Claim (x) that arises solely due to the gross negligence or willful
misconduct of, or the material breach of this Agreement or the Supplemental
Agreement by, a UBC Indemnitee or (y) described under clause (i) above unless
such Claim alleges the negligence or willful misconduct of, or the material
breach of this Agreement or the Supplemental Agreement by, an AlCana Indemnitee
or Affiliate, it being understood and agreed that such indemnification
obligation shall not apply if such allegations are later determined by a court
or jury of competent jurisdiction in an un-reversed, un-appealable or
un-appealed decision, to be untrue or unproven, with the result that such
allegations are dismissed or withdrawn (other than by agreement between the
indemnifying party and the plaintiff making such allegations). UBC will promptly
notify AlCana of a Claim and will reasonably cooperate with the defense thereof.

37



--------------------------------------------------------------------------------



 



  12.3   Procedure. To be eligible to be indemnified hereunder, the indemnified
Party shall provide the indemnifying Party with prompt notice of the Claim
giving rise to the indemnification obligation pursuant to this Article 12 and
the exclusive ability to defend (with the reasonable cooperation of the
indemnified Party) or settle any such Claim; provided, however, that the
indemnifying Party shall not enter into any settlement for damages other than
monetary damages without the indemnified Party’s written consent, such consent
not to be unreasonably withheld. The indemnified Party shall have the right to
participate, at its own expense and with counsel of its choice, in the defense
of any claim or suit that has been assumed by the indemnifying Party. If the
Parties cannot agree as to the application of Sections 12.1or 12.2 to any
particular Claim, the Parties may conduct separate defenses of such Claim. Each
Party reserves the right to claim indemnity from the other in accordance with
Sections 12.1 or 12.2 above upon resolution of the underlying claim,
notwithstanding the provisions of this Section 12.3 requiring the indemnified
Party to tender to the indemnifying Party the exclusive ability to defend such
claim or suit.     12.4   Limitation of Liability. NO PARTY WILL BE LIABLE UNDER
ANY LEGAL OR EQUITABLE THEORY WHETHER TORT (INCLUDING NEGLIGENCE), CONTRACT
(INCLUDING FUNDAMENTAL BREACH) OR OTHERWISE FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL, AGGRAVATED, EXEMPLARY, PUNITIVE DAMAGES OR LOST PROFITS ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER,
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES, EXCEPT AS A RESULT OF A MATERIAL BREACH OF THE
CONFIDENTIALITY AND NON-USE OBLIGATIONS IN ARTICLE 9. NOTHING IN THIS SECTION
12.4 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF ANY PARTY.

13.   Miscellaneous.

  13.1   Governing Law. This Agreement will be governed by, construed, and
interpreted in accordance with the laws of British Columbia and the laws of
Canada in force in that province, without regard to any principles of conflicts
of laws that would dictate the selection of another jurisdiction.     13.2  
Independent Contractors. The relationship of Alnylam, AlCana and UBC established
by this Agreement and the Supplemental Agreement is that of independent
contractors, and nothing contained in this Agreement or the Supplemental
Agreement will be construed to (a) constitute the Parties as partners, joint
venturers, co-owners or otherwise as participants in a joint or common
undertaking, or (b) allow any of the Parties hereto to create or assume any
obligation on behalf of another Party hereto for any purpose whatsoever.    
13.3   Agreement Assignment. Except as expressly provided in this Agreement,
neither this Agreement, nor any rights or obligations hereunder, may be
transferred or assigned, in whole or in part, by any Party without the prior
written consent of the other Parties. However, each of Alnylam and AlCana (each,
an “Assigning Party”) may transfer or assign this Agreement, in whole or in
part, without the prior written consent of any other Party, to an Affiliate of
the Assigning Party, or in connection with a merger,

38



--------------------------------------------------------------------------------



 



      consolidation, or a sale or transfer of all or substantially all of the
assets to which this Agreement relates; provided, that all obligations of the
Assigning Party are assumed by the assignee under an assignment and assumption
agreement in a form approved by UBC within [**] days of completion of such
merger, consolidation, or a sale or transfer of all or substantially all of the
assets to which this Agreement relates. Any transfer or assignment of its
interest in UBC Controlled IP by UBC or AlCana within the Field of Use shall be
expressly subject to the Licenses.   13.4   Remedies. It is understood and
agreed that the Parties may be irreparably injured by a breach of the
confidentiality obligations under this Agreement; that money damages would not
be an adequate remedy for any such breach; and that a Party will be entitled to
seek equitable relief, including injunctive relief and specific performance,
without having to post a bond, as a remedy for any such breach, and such remedy
will not be such Party’s exclusive remedy for any breach of the confidentiality
obligations under this Agreement.     13.5   Entire Agreement. This Agreement
and the Supplemental Agreement constitute the entire and only agreement among
the Parties relating to the subject matter hereof, and all prior negotiations,
representations, agreements and understandings of the Parties on the subject
matter are superseded by this Agreement as of the Effective Date, including
without limitation, the UBC Letter Agreement, the letter agreement between UBC
and Alnylam dated June 12, 2009, and the Three-Way Confidential Disclosure
Agreement among the Parties dated April 14, 2009. The Parties have participated
equally in the formation of this Agreement; the language of this Agreement will
not be presumptively construed against any Party.     13.6   Non-Compete. During
the Research Term, AlCana will not permit any of its employees who are Program
Participants to provide research or perform services for any business or entity
developing a product which is a nucleic acid based therapeutic acting primarily
through an RNA interference mechanism, unless agreed to in writing by Alnylam.  
  13.7   Additional UBC Terms and Conditions. The Parties agree that
notwithstanding anything in this Agreement to the contrary, the provisions set
forth in Exhibit E shall also apply to this Agreement and the Supplemental
Agreement.     13.8   No Modification. Subject to Section 13.10, this Agreement
may be changed only by a writing signed by an authorized representative of each
Party.     13.9   Notices. Any notice required or permitted to be given under
this Agreement shall be in writing, shall specifically refer to this Agreement
and shall be deemed to have been sufficiently given for all purposes upon
receipt if delivered (a) by first class certified or registered mail, postage
prepaid, (b) international express delivery service or (c) personally. Unless
otherwise specified in writing, the notice addresses of the Parties shall be as
described below.

         
 
  If to Alnylam, to:   Alnylam Pharmaceuticals, Inc.
 
      300 Third Street
 
      Cambridge, MA 02142 USA
 
      Attention: Vice President — Legal
 
      Fax: (617) 551-8101

39



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   Faber Daeufer & Rosenberg PC
 
      950 Winter Street, Suite 4500
 
      Waltham, MA 02154 USA
 
      Attention: Sumy Daeufer
 
      Fax: (781) 795-4747
 
       
 
  If to UBC, to:   University-Industry Liaison Office
 
      #103-6190 Agronomy Road
 
      The University of British Columbia
 
      Vancouver, British Columbia
 
      Canada V6T 1Z3
 
      Attention: The Director
 
      Fax: (604) 822-8589
 
       
 
  If to AlCana, to:   AlCana Technologies, Inc.
 
      2714 West 31st Avenue
 
      Vancouver, British Columbia
 
      Canada V6L 2A1
 
      Attn: President
 
       
 
  With a copy to:   Fraser Milner Casgrain LLP
15th Floor The Grosvenor Building
 
      1040 West Georgia Street
 
      Vancouver, British Columbia
 
      Canada V6E 4H8
 
      Attn: Marie-Claire Dy
 
      Fax: (604) 683-4460

  13.10   Waiver. No waiver of any term, provision or condition of this
Agreement in any one or more instances will be deemed to be or construed as a
further or continuing waiver of any other term, provision or condition of this
Agreement. Any such waiver must be evidenced by an instrument in writing
executed by an officer authorized to execute waivers.     13.11   Severability;
Reformation. Any of the provisions of this Agreement which are determined to be
invalid or unenforceable in any jurisdiction will be ineffective to the extent
of such invalidity or unenforceability in such jurisdiction, without rendering
invalid or unenforceable the remaining provisions hereof and without affecting
the validity or enforceability of any of the other terms of this Agreement in
such jurisdiction, or the terms of this Agreement in any other jurisdiction. The
Parties will substitute for the invalid or unenforceable provision a valid and
enforceable provision that conforms as nearly as possible with the original
intent of the Parties.     13.12   Counterparts. This Agreement may be executed
in any number of counterparts, each of which will be deemed an original, but all
of which together will constitute one and the same instrument.     13.13  
Headings. The section headings are intended for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement.

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
as of the Effective Date by their duly authorized representatives.

            ALNYLAM PHARMACEUTICALS, INC.
      By:   /s/ John Maraganore         Name:   John Maraganore         Title:  
Chief Executive Officer        ALCANA TECHNOLOGIES, INC.
      By:   /s/ T.D. Madden         Name:   Thomas Madden         Title:  
President and CEO        THE UNIVERSITY OF BRITISH COLUMBIA
      By:   /s/ J.P. Heale         Name:   J.P. Heale         Title:   Associate
Director, University-Industry Liaison Office              By:   /s/ Brett Sharp
        Name:   Brett Sharp         Title:   Acting Associate Director,
University-Industry Liaison Office     

41



--------------------------------------------------------------------------------



 



          Alnylam/AlCana/UBC   Confidential   March 9, 2009         Updated:
July 2, 2009

Exhibit A
Research Program Workplan
WORK PLAN FOR 2009-2010
Alnylam/AlCana/UBC Workplan for Liposomal Research
Main Activities and Responsibilities

a.   [**][**]

                  Task   UBC   AlCana   Alnylam   Timing
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]

Page 42 of 58



--------------------------------------------------------------------------------



 



          Alnylam/AlCana/UBC   Confidential   March 9, 2009         Updated:
July 2, 2009

b.   [**][**][**]

                  Tasks   UBC   AlCana   Alnylam   Timing
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]

c.   [**]

          Tasks   UBC   AlCana
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]

Page 43 of 58



--------------------------------------------------------------------------------



 



          Alnylam/AlCana/UBC   Confidential   March 9, 2009         Updated:
July 2, 2009

2009 Main Deliverables, Timeline, and Costs
[**]

                  Activity/Deliverable   UBC   AlCana   Timeline   Cost ($US)1
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]

Research Materials and Supplies

Page 44 of 58



--------------------------------------------------------------------------------



 



          Alnylam/AlCana/UBC   Confidential   March 9, 2009         Updated:
July 2, 2009

Alnylam will supply the key research materials listed below (quantities to be
mutually agreed):
[**][**]

Page 45 of 58



--------------------------------------------------------------------------------



 



          Alnylam/AlCana/UBC   Confidential   March 9, 2009         Updated:
July 2, 2009

PRC Group Additional Research Activities
[**][**]

                  Tasks   UBC   AlCana   Alnylam   Timing
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]

Page 46 of 58



--------------------------------------------------------------------------------



 



          Alnylam/AlCana/UBC   Confidential   March 9, 2009         Updated:
July 2, 2009

Key Personnel
Table 6. Key program personnel.

          AlCana   UBC   Alnylam
[**]
  [**]   [**]



Page 47 of 58



--------------------------------------------------------------------------------



 



          Alnylam/AlCana/UBC   Confidential   March 9, 2009         Updated:
July 2, 2009

ALCANA/UBC 2009 Budget

      July 1st - Dec 31st 2009     New ALCANA   Percent Contract
[**]
  [**]
TOTAL FTE’s
  [**]
FTE Rate1
  [**]

2009 BUDGET
Current Consulting contract

     
 
  Jan 1st — Jun 30th
Salaries
  [**]
Preclinical studies
  [**]
Rental Lab Space
  [**]
 
  [**]
Materials and supplies
  [**]
ALCANA TOTAL
  [**]
UBC Grant (PRC laboratory)*
  [**]
Combined Totals
  [**]

New ALCANA Contract

                  Q3   Q4   TOTAL
Salaries
  [**]   [**]   [**]
Preclinical studies
  [**]   [**]   [**]
Rental Lab Space
  [**]   [**]   [**]
Equipment
  [**]   [**]   [**]
Materials and supplies
  [**]   [**]   [**]
ALCANA TOTAL
  [**]   [**]   [**]
UBC Grant (PRC laboratory)*
  [**]   [**]   [**]
Combined Totals
  [**]   [**]   [**]

[**]

Page 48 of 58



--------------------------------------------------------------------------------



 



          Alnylam/AlCana/UBC   Confidential   March 9, 2009         Updated:
July 2, 2009

2010 Main Deliverables, Timeline, and Costs
Table 7. Key Individuals, Timeline and Costs Associated with 2010 Research
Programs

                  Activity/Deliverable   UBC   AlCana   Timeline   Cost ($US) 1
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]   [**]   [**]

[**]

49



--------------------------------------------------------------------------------



 



Exhibit B
Research Program Budget and Agreement Payments

1.   Budget. The budget for the Initial Research Term is included in the
Research Program Workplan attached to the Agreement as Exhibit A.   2.   Payment
Schedule. In consideration for the performance of the Research Program, Alnylam
shall pay to UBC and AlCana (as set forth in Section 8.4.4 of the Agreement) a
research payment (a) within [**] days after the Effective Date and (b) on the
first day of each Contract Quarter thereafter during the Research Term, as
follows:

              Payment Due Date   UBC Share   AlCana Share   Total
[**] days after Effective Date
  [**]   [**]   [**]
October 1, 2009
  [**]   [**]   [**]
January 1, 2010
  [**]   [**]   [**]
April 1, 2010
  [**]   [**]   [**]
July 1, 2010
  [**]   [**]   [**]
October 1, 2010
  [**]   [**]   [**]
January 1, 2011
  [**]   [**]   [**]
April 1, 2011
  [**]   [**]   [**]
July 1, 2011
  [**]   [**]   [**]

    [**]   3.   Allocation of License Consideration to AlCana. UBC, as Payee
under this Agreement and in consideration for the Field-Restricted Assignment,
shall pay AlCana a portion of all payments received by UBC in consideration for
the Licenses as set forth in a separate agreement between UBC and AlCana. The
Parties acknowledge and agree that the consideration for the Licenses and
AlCana’s portion thereof has been determined with reference to the fair market
value of the rights transferred pursuant to the Field-Restricted Assignment and
granted pursuant to the Licenses.   4.   Invoicing and Payments. Invoices for
all Research Program funding and administration payments due AlCana from Alnylam
under this Agreement will be provided to Alnylam at the following address:
ATTENTION: Accounts Payable, Alnylam Pharmaceuticals, Inc., 300 Third Street,
Cambridge, MA 02142, and will reference this Agreement.       All payments under
this Agreement shall be paid by bank wire transfer in immediately available
funds to such bank account as may be designated in writing by the payee thereof,
from time to time. Specifically, (a) all payments to Payee under this Agreement
will be made by wire transfer to UBC. Payment due to UBC:

  (a)   by cheque should be made payable to “The University of British Columbia”
delivered to UBC at the following address:

50



--------------------------------------------------------------------------------



 



      The Director
University — Industry Liaison Office         University of British Columbia
#103 — 6190 Agronomy Road

Vancouver, British Columbia
V6T 1Z3
Telephone:(604) 822-8580
Fax: (604) 822-8589     b)   by wire transfer should be transferred in
accordance with the instructions set out below:

      For Canadian $ Deposits via wire (General)   For US $ Deposits via wire:
[**]
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]
 
  [**]

    ; (b) all payments to AlCana under this Agreement will be made by wire
transfer to AlCana at: Bank of Montreal, 2102 41st Avenue West, Vancouver,
British Columbia, Canada V6L 1Z2       ; and (c) all payments to Alnylam under
this Agreement will be made by wire transfer to Alnylam at:       Bank Account
Name:      Alnylam Pharmaceuticals, Inc.
Bank Name:                       [**]     
ABA Number:                   [**]     
Account Number:              [**]     

51



--------------------------------------------------------------------------------



 



Exhibit C
UBC Materials, AlCana Materials and Alnylam Materials
UBC Materials: None
AlCana Materials: None
Alnylam Materials:
[**][**]

52



--------------------------------------------------------------------------------



 



Exhibit D
Form of
Consulting Agreement Termination
[Alnylam Letterhead]
July 27, 2009
[Consultant’s Name]
[Consultant’s Address]
          Re:      Termination of Alnylam Consulting Agreement
Dear [Consultant’s First Name]:
This letter is being sent in connection with the Consulting Agreement between
you and Alnylam Pharmaceuticals, Inc. (“Alnylam”) dated as of [Date] (the
“Consulting Agreement”). Alnylam, The University of British Columbia and AlCana
Technologies, Inc. are entering into a Sponsored Research and License Agreement
(“Sponsored Research Agreement”) dated as of July 27, 2009 (the “Effective
Date”). As a precondition to entering into the Sponsored Research Agreement, it
is necessary for you and Alnylam to terminate the Consulting Agreement.
Accordingly, by signing below, you and Alnylam mutually agree to terminate the
Consulting Agreement as of the Effective Date.
Please note that certain rights and obligations that you and Alnylam owe to each
other continue following the Effective Date, as detailed more fully in
Section 5.4 of the Consulting Agreement. In addition, for the avoidance of
doubt, Alnylam acknowledges that your employment with and by AlCana
Technologies, Inc. shall not be deemed a violation of Section 1.5 of the
Consulting Agreement.
Please sign where indicated below and return one fully-executed copy of this
letter to the attention of [_____].
Sincerely,

              ALNYLAM PHARMACEUTICALS, INC.   CONSULTANT:
 
           
By:
           
 
       
Name:
      Name:    
 
           
Title:
           
 
           

53



--------------------------------------------------------------------------------



 



Exhibit E
UBC Terms and Conditions
1) Patent Validity: In the event that a Payor and its Related Parties contest
the validity or scope of any patents assigned to, or owned by UBC, and which are
subject to the applicable License for such Payor, UBC shall have the right to
terminate the applicable License pursuant to Section 10.4.4.
2) Insurance:
a) During the Agreement Term (and for a period which is the longer of either
three (3) years after the end of the Agreement Term, or three (3) years after
the last Licensed Product is sold) each Payor and its Related Parties will
procure and maintain insurance (including public liability and commercial
general liability insurance), as would be acquired by a reasonable and prudent
businessperson carrying on a similar line of business.
b) Notwithstanding Subsection (a) above, one month before the start of any
Licensed Product testing involving human subjects (“Human Clinical Trials”) each
Payor will give notice to UBC of the terms and amount of the product liability,
clinical trials, public liability, and commercial general liability insurance
and such other types of insurance which it and/or its Related Parties have
placed. This insurance will (i) include the UBC Indemnitees and AlCana
Indemnitees as additional insureds; (ii) provide coverage regarding all
activities under this Agreement and the Supplemental Agreement; (iii) include a
waiver of subrogation against the UBC Indemnitees and AlCana Indemnitees, and a
severability of interest and cross-liability clauses; and (iv) provide that the
policy cannot be cancelled or materially altered except on at least [**] days’
prior notice to UBC. Each Payor will provide to UBC certificates of insurance
evidencing the coverage [**] days before the start of any Human Clinical Trials.
Without limiting the generality of the forgoing, no Payor or any of it Related
Parties will: (x) start any Human Clinical Trials, or (y) sell any Licensed
Product; at any time unless an insurance certificate is provided to UBC, and the
insurance outlined above is in effect.
3) Legal Cost: Each Payor will pay all reasonable legal expenses and costs
incurred by UBC regarding any consents and approvals requested by such Payor and
required from UBC under this Agreement or the Supplemental Agreement.
4) No Set Off: The obligation of each Payor to make all payments under this
Agreement and the Supplemental Agreement is absolute and unconditional and is
not, except as expressly set out in this Agreement (including Sections 10.2.1
and 11.5) and the Supplemental Agreement, affected by any circumstance,
including without limitation any set off, compensation, counterclaim,
recoupment, defense or other right which such Payor or any of its Related
Parties may have against UBC, or anyone else for any reason at all.
5) Interest: Each Payor will pay interest on all amounts due and owing to the
Payee or AlCana (as the case may be) under this Agreement but not paid by such
Payor on the due date, absent a good faith dispute, at the rate of [**]% per
annum, calculated annually not in advance. The interest accrues on the balance
of unpaid amounts from time to time outstanding, from the date on which portions
of the amounts become due and owing until payment in full.
6) Management Of Conflicts Of Interest: Each Payor and AlCana acknowledge that
they are aware of UBC’s Conflict of Interest Policy #97, Patent and Licensing
Policy #88 and Research Policy #87

54



--------------------------------------------------------------------------------



 



(www.universitycounsel.ubc.ca/policies/policies.html Such parties will be bound
by such policies as they are in effect on the Effective Date, except to the
extent that they may conflict with the terms and conditions contained in this
Agreement or the Supplemental Agreement, in which case the terms and conditions
of this Agreement and the Supplemental Agreement will govern. In the event that
UBC updates such policies and so notifies a Payor or AlCana, such Payor or
AlCana, as the case may be, shall, in good faith, use its reasonable efforts to
comply with such policies, except to the extent that they may conflict with the
terms and conditions contained in this Agreement or the Supplemental Agreement,
in which case the terms and conditions of this Agreement and the Supplemental
Agreement will govern.
7) Global Access: Each Payor acknowledges that it is UBC’s objective to exploit
its technology for the public benefit and in a manner that furthers its Global
Access Principles. Therefore:
If a Payor, or its Related Parties develop a Licensed Product for a Target that
covers a disease that afflicts a significant portion of the population in the
Developing World (being those countries of the world defined from time to time
as low income or lower middle income by the World Bank — see:
http://www.worldbank.org/data/countryclass/classgroups.htm), then such Payor and
its Related Parties will use commercially reasonable efforts to commercialize
such Licensed Product in a manner consistent with the UBC Global Access
Principles. For the purposes of this Agreement, Global Access Principles means
the provision of the UBC Controlled IP and any such Licensed Products at cost to
the people in the Developing World; provided, however, that nothing contained
herein shall require such Payor or its Related Parties to build infrastructure
or distribution networks in the Developing World. In the event that such Payor
and its Related Parties fail to distribute such Licensed Products in the
Developing World (which Licensed Products are being commercialized by such Payor
elsewhere in the world) after [**] days written notice from UBC, and UBC
identifies a distributor willing to distribute such Licensed Products in the
Developing World at cost, such Payor hereby agrees to sell such License Products
(subject to other obligations as may be in effect at such time) to such
distributor at a price equal to such Payor’s cost and subject to other
commercially reasonable terms to be negotiated between such Payor and such
distributor, including reasonable protections against Licensed Products being
used outside the Developing World. Notwithstanding the foregoing, nothing
contained in this Section 7 will require the sale, offering for sale or
distribution of Licensed Products in any countries outside of            the
Developing World in any circumstances or for any purposes.

55



--------------------------------------------------------------------------------



 



Exhibit F
Exceptions to Section 11.1.3
1. Supplemental Agreement
2. Original Transaction Documents
3. Consulting Agreements

56



--------------------------------------------------------------------------------



 



Exhibit G
Royalty Calculation Examples
Note: All royalty percentages are before allowed offsets for other liposomal
delivery IP
Example 1: Product X has a first commercial sale on [**]; at this time, Product
X is covered by a single issued claim of a UBC Controlled Patent Right. In this
case:

  (a)   A [**]% royalty will be paid on Product X as long as Product X continues
to be covered by the issued claim. For example, if the issued claim has [**]
years of unexpired patent life remaining from the date of first commercial sale,
a [**]% royalty will be paid until [**]. After this date, no additional
royalties will be paid on Product X.     (b)   If the issued claim expires
before [**] years after [**] (first commercial sale) and if (i) there are no
other issued or pending claims that cover Product X or (ii) there are pending
claims that have been pending for more than [**] years that cover Product X, a
[**]% royalty will be paid until expiration of the issued claim and a [**]%
royalty will be paid from the time of expiration of the issued claim through the
end of [**] years from first commercial sale. For example, if the issued claim
expires on [**], a [**]% royalty will be paid from [**] through [**] and a [**]%
royalty will be paid from [**] through [**]. After [**] no additional royalties
will be paid.     (c)   If the issued claim expires within [**] years after [**]
(first commercial sale) and if there is then a pending claim that has been
pending for less than [**] years that covers Product X, then the [**]% royalty
will be paid for the duration of Product X being covered by either the
(i) issued claim or (ii) such pending claim until either such claim issues or
has been pending for more than [**] years. For example, the issued claim expires
on [**] and on this date there is a pending claim that has been pending for [**]
that covers Product X that never issues. In this case, the [**]% royalty will be
paid from [**] through [**]. After [**], no additional royalties will be paid.  
  (d)   If a single new claim issues that covers Product X (i) in case (a) above
before [**], or (ii) in cases (b) or (c) above before [**], then from the date
that the claim issues through the expiration of such newly issued claim, a [**]%
royalty will be paid on Product X. For example, if a new claim issues on [**]
and the new claim expires after twenty years on [**], then the [**]% royalty
will be paid from [**] through [**], with the royalty before [**] determined
according to the examples above. After [**] no additional royalties would be
paid.

Example 2: Product Y has a first commercial sale on [**]; at this time, Product
Y is covered by a pending claim of a UBC Controlled Patent Right. In this case:

  (a)   If at first commercial sale Product Y is covered by a pending claim that
has been pending for less than [**] years, then a [**]% royalty will be paid
while such product is covered by a pending claim that has been pending for less
than [**] years. For example, if on [**] there is

57



--------------------------------------------------------------------------------



 



      claim that has been pending for [**] years that covers Product Y, a [**]%
royalty will be paid from [**] through [**]. Then:

  (1)   If, as of [**], there is a pending claim that has been pending for more
than [**] years that covers Product Y (either the original claim still has not
issued or there is another pending claim covering Product Y), than while Product
Y is covered by such pending claim a [**]% royalty will be paid to a maximum of
[**] years from first commercial sale. Therefore, from [**] through [**] a [**]%
royalty will be paid. After [**] no additional royalties will be paid on Product
Y.     (2)   If a new claim issues before [**] that covers Product Y, then a
[**]% royalty will be paid from the date the claim issues through expiration of
the claim. For example, if a covering claim issues in [**] and expires in [**]
years, then a [**]% royalty will be paid from [**] through [**].     (3)   If,
as of [**] the original pending claim is neither issued nor pending and there
are no other pending or issued claims that cover Product Y, then no additional
royalties will be paid on Product Y after [**]. For clarity, if there are no
issued or pending claims that cover Product Y, no royalties will be paid on
Product Y.

  (b)   If at first commercial sale Product Y is covered by a pending claim that
has been pending for more than [**] years, then a [**]% royalty will be paid
while such product is covered by a pending claim that has been pending for more
than [**] years. For example, if on [**] there is claim that has been pending
for [**] years that covers Product Y, a [**]% royalty will be paid from [**] for
[**] years unless the claim never issues and ceases to be pending before the
expiration of such [**] year period. However:

  (1)   If a new claim is filed before [**] that covers Product Y, then a [**]%
royalty will be paid while Product Y is covered by such claim that has been
pending for less than [**] years. For example, if a new claim is filed on [**],
then a [**]% royalty will be paid from [**] through [**].     (2)   If a new
claim issues before [**] that covers Product Y, then a [**]% royalty will be
paid from the date the claim issues through expiration of the claim. For
example, if a covering claim issues on [**] and expires in [**] years, then a
[**]% royalty will be paid from [**] through [**].     (3)   For clarity, if
there are no issued or pending claims that cover Product Y, no royalties will be
paid on Product Y.

58